- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Companhia Paranaense de Energia - Copel CNPJ/MF 76.483.817/0001-20 State Taxpayer Number 10146326-50 Public Company - CVM 1431-1 www.copel.com copel@copel.com Rua Coronel Dulcídio, 800, Batel - Curitiba - PR CEP 80420-170 QUARTERLY INFORMATION ITR June 2010 TABLE OF CONTENTS ITR JUNE 2010 1 FINANCIAL STATEMENTS 4 FINANCIAL STATEMENTS 4 Balance Sheets 4 BALANCE SHEETS 4 Statement of Operations 7 STATEMENT OF OPERATIONS 7 Statement of Operations Second Quarter Variations 9 STATEMENT OF OPERATIONS SECOND QUARTER VARIATIONS 9 Statement of Changes in Shareholders Equity 10 STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY 10 Statement of Cash Flows 11 STATEMENT OF CASH FLOWS 11 NOTES TO THE QUARTERLY INFORMATION 13 NOTES TO THE QUARTERLY INFORMATION 13 1.1 Operations 13 1.1 Operations 13 1.2 Presentation of the Quarterly Information 14 1.2 Presentation of the Quarterly Information 14 1.3 Changes in the Brazilian Accounting Practices 15 1.3 Changes in the Brazilian Accounting Practices 15 1.4 Cash and Cash Equivalents 16 1.4 Cash and Cash Equivalents 16 1.5 Customers and Distributors 17 1.5 Customers and Distributors 17 1.6 Recoverable Rate Deficit (CRC) Transferred to the Government of the State of Paraná 18 1.6 Recoverable Rate Deficit (CRC) Transferred to the Government of the State of Paraná 18 1.7 Taxes and Social Contribution 20 1.7 Taxes and Social Contribution 20 1.8 Deferred Regulatory Assets - CVA 25 1.8 Deferred Regulatory Assets - CVA 25 1.9 Bonds and Securities 28 1.9 Bonds and Securities 28 1.10 Collaterals and Escrow Accounts 28 1.10 Collaterals and Escrow Accounts 28 1.11 Other Receivables 29 1.11 Other Receivables 29 1.12 Inventories 29 1.12 Inventories 29 1.13 Judicial Deposits 30 1.13 Judicial Deposits 30 1.14 Receivables from Related Parties 31 1.14 Receivables from Related Parties 31 1.15 Investments 32 1.15 Investments 32 1.16 Property, Plant, and Equipment 38 1.16 Property, Plant, and Equipment 38 1.17 Intangible assets 44 1.17 Intangible assets 44 1.18 Loans and Financing 47 1.18 Loans and Financing 47 1.19 Debentures 54 1.19 Debentures 54 1.20 Suppliers 55 1.20 Suppliers 55 1.21 Payroll, Social Charges, and Labor Accruals 57 1.21 Payroll, Social Charges, and Labor Accruals 57 1.22 Post-Employment Benefits 57 1.22 Post-Employment Benefits 57 1.23 Regulatory Charges 59 1.23 Regulatory Charges 59 1.24 Research and Development and Energy Efficiency 59 1.24 Research and Development and Energy Efficiency 59 1.25 Other Accounts Payable 60 1.25 Other Accounts Payable 60 1.26 Contingencies and Reserves for Litigation 60 1.26 Contingencies and Reserves for Litigation 60 1.27 Non-Controlling Shareholding Interests 63 1.27 Non-Controlling Shareholding Interests 63 1.28 Stock Capital 63 1.28 Stock Capital 63 1.29 Gross Revenues from Sales and/or Services 65 1.29 Gross Revenues from Sales and/or Services 65 1.30 Deductions from Gross Revenues 66 1.30 Deductions from Gross Revenues 66 1.31 Operating Costs and Expenses 66 1.31 Operating Costs and Expenses 66 1.32 Interest Income (Expenses), Net 72 1.32 Interest Income (Expenses), Net 72 1.33 Spot Market (CCEE) 72 1.33 Spot Market (CCEE) 72 1.34 Financial Instruments 73 1.34 Financial Instruments 73 1.35 Related-Party Transactions 79 1.35 Related-Party Transactions 79 1.36 Financial Statements by Wholly-Owned Subsidiaries 83 1.36 Financial Statements by Wholly-Owned Subsidiaries 83 1.37 Statement of Operations Broken Down by Company 86 1.37 Statement of Operations Broken Down by Company 86 1.38 Statement of Added Value 87 1.38 Statement of Added Value 87 1.39 Subsequent Event 89 1.39 Subsequent Event 89 COMMENTS ON THE PERFORMANCE OF THE COMPANY IN THE QUARTER 90 COMMENTS ON THE PERFORMANCE OF THE COMPANY IN THE QUARTER 90 1 Distribution 90 1 Distribution 90 1.1 Management 93 1.1 Management93 93 1.2 Investor Relations 94 1.2 Investor Relations 94 1.3 Rates 95 1.3 Rates 95 1.4 Economic and Financial Performance 96 1.4 Economic and Financial Performance 96 OTHER INFORMATION DEEMED MATERIAL BY THE COMPANY (1) 99 OTHER INFORMATION DEEMED MATERIAL BY THE COMPANY (1) 99 COMPOSITION OF THE GROUPS IN CHARGE OF CORPORATE GOVERNANCE COMPOSITION OF THE GROUPS IN CHARGE OF CORPORATE GOVERNANCE INDEPENDENT AUDITOR REPORT ON THE REVIEW OF THE QUARTERLY INFORMATION INDEPENDENT AUDITOR REPORT ON THE REVIEW OF THE QUARTERLY INFORMATION FINANCIAL STATEMENTS Balance Sheets as of June 30 and March 31, 2010 (In thousands of reais ) CODE DESCRIPTION N. no. Parent Company Consolidated 30/06/2010 31/03/2010 30/06/2010 31/03/2010 1 TOTAL ASSETS CURRENT ASSETS Cash and Cash Equivalents 4 Receivables Customers - - 1.01.02.01.01 Customers and distributors, net 5 - - 1,074,102 1,075,595 1.01.02.01.02 Telecommunications services, net - - 16,856 12,043 1.01.02.01.03 Distribution of piped gas - - 22,091 20,911 Other Receivables 1.01.02.02.01 Dividends receivable 14 688,693 699,274 3,712 7,452 1.01.02.02.02 Service in progress - - 95,718 95,012 1.01.02.02.03 CRC transferred to State Government 6 - - 52,595 50,709 1.01.02.02.04 Taxes and social contribution 7.a 112,096 102,320 231,659 221,520 1.01.02.02.05 Deferred income tax and social contribution 7.b 4,816 5,232 85,453 46,110 1.01.02.02.06 Deferred regulatory assets - CVA 8 - - 182,372 183,355 1.01.02.02.07 Other regulatory assets - - - 8,763 1.01.02.02.08 Bonds and securities 9 1 1 5,490 3,448 1.01.02.02.09 Collaterals and escrow accounts 10 167 164 116,109 120,364 1.01.02.02.10 Other receivables 11 3 2 55,558 54,542 Inventories 12 - - NONCURRENT ASSETS Long-Term Receivables Sundry Receivables 1.02.01.01.01 Customers and distributors, net 5 - - 50,387 58,035 1.02.01.01.02 Telecommunications services - - - 1,011 1.02.01.01.03 CRC transferred to State Government 6 - - 1,243,643 1,225,025 1.02.01.01.04 Taxes and social contribution 7.a - - 86,872 87,033 1.02.01.01.05 Deferred income tax and social contribution 7.b 66,668 64,879 389,739 363,336 1.02.01.01.06 Deferred regulatory assets - CVA 8 - - 26,110 41,195 1.02.01.01.07 Bonds and securities 9 - - 41,858 40,937 1.02.01.01.08 Collaterals and escrow accounts 10 - - 28,940 24,748 1.02.01.01.09 Judicial deposits 13 198,305 24,920 285,792 86,219 1.02.01.01.10 Other Receivables 11 1,758 1,758 19,544 17,055 Receivables from Related Parties 14 - - 1.02.01.02.01 From subsidiaries 1,030,431 1,008,588 - - Permanent Assets Investments 15 1.02.02.01.01 Equity in investees 107,590 105,224 419,116 411,576 1.02.02.01.03 Equity in subsidiaries 8,033,067 7,901,948 - - 1.02.02.01.05 Other investments 13,623 13,623 20,406 20,406 Property, Plant, and Equipment 16 - - Intangible Assets 17 The accompanying notes are an integral part of these quarterly financial statements. 4 Balance Sheets as of June 30 and March 31, 2010 (In thousands of reais ) CODE DESCRIPTION N. no. Parent Company Consolidated 30/06/2010 31/03/2010 30/06/2010 31/03/2010 2 TOTAL LIABILITIES CURRENT LIABILITIES 2.01.01 Loans and financing 18 16,509 9,294 88,446 77,760 2.01.02 Debentures 19 18,699 4,518 18,699 4,518 2.01.03 Suppliers 20 679 664 545,305 557,410 2.01.04 Taxes, fees, and contributions 7.a 55,996 69,570 363,873 330,830 2.01.05 Deferred income tax and social contribution 7.b - - 62,006 65,583 2.01.06 Dividends payable 5,469 84,630 7,665 91,233 2.01.07 Payroll, social charges, and labor accruals 21 174 158 154,718 173,305 Other 34 2.01.08.01 Post-employment benefits 22 63 29 23,807 20,930 2.01.08.02 Deferred regulatory liabilities - CVA 8 - - 121,745 71,001 2.01.08.03 Other regulatory liabilities - - 41,402 4,189 2.01.08.04 Regulatory charges 23 - - 49,978 46,826 2.01.08.05 R & D and Energy Efficiency 24 - - 114,633 112,779 2.01.08.06 Other accounts payable 25 1,400 5 114,320 116,193 NONCURRENT LIABILITIES Noncurrent liabilities 2.02.01.01 Loans and financing 18 387,728 389,595 829,980 844,026 2.02.01.02 Debentures 19 600,000 600,000 600,000 600,000 2.02.01.03 Contingencies and Reserve for Litigation 26 35,598 34,437 491,171 486,360 Other 2.02.01.06.01 Suppliers 20 - - 160,477 168,103 2.02.01.06.02 Taxes and social contributions 7.a 85,687 84,257 136,547 133,883 2.02.01.06.03 Deferred income tax and social contribution 7.b - - 17,127 22,594 2.02.01.06.04 Post-employment benefits 22 - - 357,370 356,442 2.02.01.06.05 Deferred regulatory liabilities - CVA 8 - - 59,784 23,667 2.02.01.06.06 Other regulatory liabilities - - - 15 2.02.01.06.07 R & D and Energy Efficiency 24 - - 114,343 102,309 2.02.01.06.08 Deferred revenues - - 74,994 74,994 2.02.01.06.09 Other payables 25 - - 3,043 3,016 NON-CONTROLLING SHAREHOLDERS' INTERESTS 27 - - SHAREHOLDERS' EQUITY Paid-in stock capital 28 Capital Reserves - - Profit Reserves 2.05.04.01 Legal reserves 428,912 428,912 428,912 428,912 2.05.04.02 Retained earnings 1,491,149 3,102,809 1,491,149 3,102,809 Accrued Earnings The accompanying notes are an integral part of these quarterly financial statements. (In thousands of reais ) 5 Statement of Operations as of June 30, 2010 and June 30, 2009 (In thousands of reais , except net income per share) CODE DESCRIPTION N. no. Parent Company Consolidated 30/06/2010 30/06/2009 30/06/2010 30/06/2009 3 STATEMENT OF OPERATIONS GROSS REVENUES FROM SALES AND/OR SERVICES 29 - - 3.01.01 Electricity sales to final customers - - 1,758,756 1,525,931 3.01.02 Electricity sales to distributors - - 745,080 653,724 3.01.03 Use of the power grid - - 1,859,279 1,770,443 3.01.04 Telecommunications revenues - - 60,934 49,211 3.01.05 Distribution of piped gas - - 148,456 128,958 3.01.06 Other operating revenues - - 56,952 89,145 DEDUCTIONS FROM GROSS REVENUES 30 - - NET REVENUES FROM SALES AND/OR SERVICES - - COST OF SALES AND/OR SERVICES 31 - - 3.04.01 Energy purchased for resale - - (1,168,648) (764,182) 3.04.02 Charges for the use of the power grid - - (348,873) (264,664) 3.04.03 Personnel and management - - (294,507) (279,233) 3.04.04 Pension and healthcare plans - - (40,677) 7,338 3.04.05 Materials and supplies - - (32,674) (26,515) 3.04.06 Raw materials and supplies for electricity generation - - (10,882) (13,412) 3.04.07 Natural gas and supplies for the gas business - - (69,306) (69,085) 3.04.08 Third-party services - - (109,973) (103,540) 3.04.09 Depreciation and amortization - - (185,958) (181,980) 3.04.10 Other costs - - (15,732) (9,602) GROSS OPERATING INCOME - - OTHER INCOME (EXPENSES) 3.06.01 Sales expenses 31 - - (25,441) (24,424) 3.06.02 General and administrative expenses 31 (6,853) (7,371) (157,740) (157,281) Interest income (expenses) 32 3.06.03.01 Interest income 62,119 62,580 240,253 188,316 3.06.03.02 Interest expenses (47,366) (54,609) (100,423) (94,155) Other Operating Expenses 31 3.06.05.01 Other revenues (expenses), net (15,407) 4,063 (124,852) (81,174) Equity in results of investees 15 OPERATING INCOME (LOSSES) INCOME (LOSSES) BEFORE TAXES/EQ. INVESTMENTS PROVISION FOR INCOME TAX AND SOCIAL CONT. 7.c DEFERRED INCOME TAX 7.c NON-CONTROLLING SHAREHOLDERS' INTERESTS 27 - - NET INCOME FOR THE PERIOD NET INCOME PER SHARE - in reais The accompanying notes are an integral part of these quarterly financial statements. (In thousands of reais , except net income per share) 6 Statement of Operations  Second Quarter Variations For the quarters ended on June 30, 2010 and 2009 (In thousands of reais ) CODE DESCRIPTION Consolidated 01/04/2010 01/01/2010 01/04/2009 01/01/2009 to 30/06/2010 to 30/06/2010 to 30/06/2009 to 30/06/2009 3 STATEMENT OF OPERATIONS GROSS REVENUES FROM SALES AND/OR SERVICES 3.01.01 Electricity sales to final customers 876,350 1,758,756 773,252 1,525,931 3.01.02 Electricity sales to distributors 364,594 745,080 319,141 653,724 3.01.03 Use of the power grid 906,871 1,859,279 900,842 1,770,443 3.01.04 Telecommunications revenues 30,936 60,934 25,596 49,211 3.01.05 Distribution of piped gas 77,600 148,456 66,665 128,958 3.01.06 Other operating revenues 28,550 56,952 54,375 89,145 DEDUCTIONS FROM GROSS REVENUES NET REVENUES FROM SALES AND/OR SERVICES COST OF SALES AND/OR SERVICES 3.04.01 Energy purchased for resale (581,739) (1,168,648) (334,842) (764,182) 3.04.02 Charges for the use of the power grid (164,307) (348,873) (141,963) (264,664) 3.04.03 Personnel and management (154,045) (294,507) (149,365) (279,233) 3.04.04 Pension and healthcare plans (20,097) (40,677) 3,776 7,338 3.04.05 Materials and supplies (18,666) (32,674) (14,705) (26,515) 3.04.06 Raw materials and supplies for electricity generation (5,323) (10,882) (7,719) (13,412) 3.04.07 Natural gas and supplies for the gas business (35,155) (69,306) (31,419) (69,085) 3.04.08 Third-party services (57,752) (109,973) (55,330) (103,540) 3.04.09 Depreciation and amortization (93,162) (185,958) (90,276) (181,980) 3.04.10 Other costs (8,362) (15,732) (2,733) (9,602) GROSS OPERATING INCOME OTHER INCOME (EXPENSES) 3.06.01 Sales expenses (12,576) (25,441) (13,451) (24,424) 3.06.02 General and administrative expenses (86,563) (157,740) (92,326) (157,281) Interest income (expenses) 3.06.03.01 Interest income 120,289 240,253 100,545 188,316 3.06.03.02 Interest expenses (46,942) (100,423) (38,922) (94,155) Other Operating Expenses 3.06.05.01 Other revenues (expenses), net (70,725) (124,852) (50,305) (81,174) Equity in results of investees OPERATING INCOME (LOSSES) INCOME (LOSSES) BEFORE TAXES/EQ. INVESTMENTS PROVISION FOR INCOME TAX AND SOCIAL CONT. DEFERRED INCOME TAX NON-CONTROLLING SHAREHOLDERS' INTERESTS NET INCOME FOR THE PERIOD The accompanying notes are an integral part of these quarterly financial statements. (In thousands of reais ) 7 Statement of Changes in Shareholders Equity as of June 30, 2010 (In thousands of reais ) Stock Capital Legal Retained Accrued capital reserves reserve earnings earnings Total Balance as of March 31, 2010 Net income for the quarter - 135,673 135,673 Stock capital increase 2,450,000 (838,340) - (1,611,660) - - Balance as of June 30, 2010 - Stock Capital Legal Retained Accrued capital reserves reserve earnings earnings Total Balance as of December 31, 2009 - Net income for the quarter - 359,654 359,654 Stock capital increase 2,450,000 (838,340) - (1,611,660) - - Balance as of June 30, 2010 - The accompanying notes are an integral part of these quarterly financial statements. 8 Statement of Cash Flows for the periods ended on June 30, 2010 and 2009 (In thousands of reais ) Note Parent Company Consolidated Cash flows from operating activities Net income for the period Adjustments for the reconciliation of net income with the generation of cash by operating activities: Allowance for doubtful accounts 31.f - - 10,942 10,579 Depreciation 16 - - 198,070 193,049 Amortization of intangible assets - concession 17 377 377 1,915 1,914 Amortization of intangible assets - other 17 - - 1,493 1,716 Unrealized monetary and exchange variations, net 3,596 11,749 (31,379) 21,881 Result of equity in subsidiaries and investees 15 (365,806) (560,101) (55,753) (21,481) Deferred income tax and social contribution (3,338) 1,467 (122,106) 57,875 Variations in regulatory assets and liabilities (CVA), net 8 - - 247,862 (168,156) Variations in other regulatory assets and liabilities, net - - 50,506 (9,057) Reserve for litigation 26 15,195 (4,003) 40,314 40,144 Provision (reversal) for post-employment benefits 22 - - 13,912 (47,994) Provision for R&D and energy efficiency 24 - - 17,370 10,872 Write-off of investments 15 6 - 6 - Write-off of property, plant, and equipment, net 16 - - 11,785 9,703 Write-off of intangible assets, net 17 - - 10 233 Noncontrolling shareholders' interests - - 15,326 13,012 Decrease (increase) in assets Customers and distributors - - (33,580) 18,220 Telecommunications services - - (7,276) (3,502) Distribution of piped gas - - (7,365) 2,692 Interest on shareholders' equity and dividends received from investees 19,965 635,966 13,346 10,561 Construction in progress - - (3,246) (11,250) CRC transferred to State Government 6 - - 64,547 65,484 Recoverable taxes 3,820 10,425 81,827 (9,022) Inventories - - (3,743) (13,631) Judicial deposits (176,566) 542 (229,192) 27,936 Other receivables - 1,359 (21,434) (28,903) Increase (decrease) in liabilities Loans and financing - interest paid 18 (14,587) (22,984) (48,156) (58,523) Debentures - interest paid 19 (25,577) (50,519) (41,258) (62,017) Reserve for litigation 26 (2,316) - (8,477) (14,336) Suppliers 100 515 (22,467) 16,821 Taxes and social contribution (47,446) (21,732) (94,822) (56,666) Payroll and labor accruals (97) (75) (52,239) (7,752) Post-employment benefits 18 (15) (8,216) (6,823) Regulatory charges - - 20,455 (5,981) Research and development and energy efficiency - - (6,874) (22,401) Other accounts payable 1,385 3 (5,983) (6,727) Noncontrolling shareholders' interests - - (853) (3,511) Net cash provided (used) by operating activities (next page) 9 Statement of Cash Flows for the periods ended on June 30, 2010 and 2009 (In thousands of reais ) (continued) Note Parent Company Consolidated Cash flows from investing activities Bonds and securities 78,958 - 73,618 - Collaterals and escrow accounts - (14) 952 3,736 Additions to investments 15 (126,146) (21) (148) (21) Additions to property, plant, and equipment 16 - - (470,064) (439,288) Additions to intangible assets 17 - - (53,563) (16,245) Customer contributions 16 - - 32,131 34,747 Proceeds from sale of property, plant, and equipment 16 - - 203 1,691 Net cash used by investing activities Cash flows from financing activities Paid-in stock capital in subsidiaries by non controlling shareholders 27 - - 54,000 - Loans and financing from third parties 18 - - 80,059 30,315 Payment of the principal amount of loans and financing 18 - - (19,840) (25,134) Payment of the principal amount of debentures 19 - (133,360) (177,908) (140,570) Dividends and interest on capital paid (79,161) (224,709) (83,994) (238,248) Net cash used by financing activities Increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the period 4 479,044 318,455 1,696,152 1,813,576 Cash and cash equivalents at the end of the period 4 121,078 525,389 1,476,519 1,531,582 Variation in cash and cash equivalents The accompanying notes are an integral part of these financial statements Supplemental cash flow information Income tax and social contribution paid on net income - 5,422 270,412 240,756 10 NOTES TO THE QUARTERLY INFORMATION as of June 30, 2010 (in thousands of reais , except where otherwise indicated) 1. Operations Companhia Paranaense de Energia-COPEL (COPEL, the Company or the Parent Company) is a public company with shares traded on Corporate Governance Level 1 of the Special Listings of the São Paulo Stock Exchange (BOVESPA) and on stock exchanges in the United States of America and Spain. Copel is a mixed capital company, controlled by the Government of the State of Paraná, engaged, through its subsidiaries, in researching, studying, planning, building, and exploiting the production, transformation, transportation, distribution, and sale of energy, in any form, but particularly electric energy. These activities are regulated by the National ElectricEnergy Agency - ANEEL, which reports to the Ministry of Mines and Energy - MME. Additionally, COPEL takes part in consortiums, private enterprises, or mixed capital companies in order to operate mostly in the areas of energy, telecommunications, natural gas, and water supply and sanitation. COPELs wholly-owned subsidiaries are: Copel Geração e Transmissão S.A., Copel Distribuição S.A., and Copel Telecomunicações S.A. COPEL Geração e Transmissão has a 51% stake in Consórcio Energético Cruzeiro do Sul, an independent power producer which won the concession for the Mauá Hydroelectric Power Plant. The other companies controlled by COPEL are: Companhia Paranaense de Gás  Compagas (51%), Elejor  Centrais Elétricas do Rio Jordão S.A. (70%), UEG Araucária Ltda. (20% owned by COPEL and 60% owned by COPEL Geração e Transmissão), Centrais Eólicas do Paraná Ltda. (30% owned by COPEL and 70% owned by COPEL Geração e Transmissão), Dominó Holdings S.A. (45%, controlled jointly with the other shareholders). UEG Araucária, on December 28, 2006, signed a lease agreement with Petróleo Brasileiro S.A. - Petrobras, a minority shareholder, leasing the Araucária Thermal Power Plant for periods which have been extended several times until December 31, 2011, subject to early termination should UEG Araucária successfully participate at ANEEL-sponsored power auctions. The lease provides for the use of the Araucária Power Plant for power generation by Petrobras, at its own expense; UEG Araucária is entitled to lease payments comprising a fixed and a variable portion, pursuant to the lease agreement. 11 2. Presentation of the Quarterly Information Authorization for the publication of this quarterly report was granted at Meeting of the Board of Officers held on August 9, 2010. The present quarterly information report is in accordance with the accounting practices adopted in Brazil, with the provisions of the Brazilian Corporate Law, as amended by Law no. 11,638/2007 and Law no. 11,941/2009, with the specific legislation enacted by ANEEL, and with the regulations of the Brazilian Securities and Exchange Commission (CVM). Consolidation COPEL has consolidated the financial statements of its wholly-owned subsidiaries and of the subsidiaries listed in Note 1. The financial statements of jointly-controlled subsidiary Dominó Holdings have been adjusted to comply with COPELs accounting practices and have been proportionally consolidated, applying COPELs ownership percentage to each item of these statements. All other subsidiaries observe the same accounting practices adopted by COPEL. The accounting practices adopted in the preparation of this quarterly report are consistent with those adopted in the financial statements as of December 31, 2009. The dates of the financial statements of investees, which have been used for the calculation of the results of equity in these companies and for consolidation purposes, coincide with those of the Parent Company. The Parent Companys investments in its subsidiaries, their shareholders equities, as well as the balances of assets, liabilities, revenues, costs, and expenses arising from intercompany operations, have been eliminated upon consolidation, and the non controlling interests are shown separately in the balance sheets and in the statement of operations. Expenditures in connection with Consórcio Energético Cruzeiro do Sul are recorded as property, plant, and equipment in progress, proportionally to COPELs share in the consortium (Note 16.d). The balance sheets and the statements of operations of the wholly-owned subsidiaries and other subsidiaries are featured in Note 36, and their statements of operations are featured in Note 37, reclassified for the purpose of ensuring consistency with the account classification adopted by COPEL. 12 We have not identified any adjustments which could have an impact on the Companys income and on its shareholders equity as of June 30, 2009. 3. Changes in the Brazilian Accounting Practices With the enactment of Law no. 11,638/2007, which has updated the Brazilian corporate legislation so as to bring the accounting practices adopted in Brazil closer to the International Financial Reporting Standards (IFRS), new technical accounting rules and pronouncements have been published, in compliance with the IFRS, by the Accounting Pronouncements Committee (CPC). COPEL, pursuant to CVM Ruling no. 603/09, has chosen to present its quarterly information reports during 2010 in accordance with the accounting practices in effect until December 31, 2009 and to adjust the 2009 data according to these practices, for purposes of comparison, at least until the 2010 financial statements are presented. The technical pronouncements issued by CPC and approved by CVM rulings, for mandatory application as of 2010, and the technical interpretations (ICPCs) applicable to COPEL, in light of its operations, are: 13 CPC / ICPC Title CPC 15 Business combinations CPC 16 Inventories CPC 18 Investments in subsidiaries and investees CPC 19 Investments in Joint Ventures CPC 20 Cost of loans CPC 21 Interim statements CPC 22 Information by segments CPC 23 Accounting policies, changes in estimates, and error correction CPC 24 Subsequent event CPC 25 Provisions, contingent liabilities, and contingent assets CPC 26 Presentation of financial statements CPC 27 Property, Plant, and Equipment CPC 30 Revenues CPC 31 Noncurrent assets maintained for sale and discontinued operations CPC 32 Taxes on income CPC 33 Employee benefits CPC 36 Consolidated statements CPC 37 Initial adoption of international accounting standards (IFRS 1) CPC 38 Financial instruments: recognition and measurement CPC 39 Financial instruments: presentation CPC 40 Financial instruments: evidence CPC 43 Initial adoption of CPC Pronouncements 15 to 40 ICPC 01 Concession agreements (IFRIC 12) ICPC 03 Complementary aspects of leasing operations (IFRIC 4, SIC 15, and SIC 27) ICPC 08 Accounting for proposed dividend payments ICPC 09 Individual financial statements, separate financial statements, consolidated financial statements, and application of the equity method ICPC 10 Interpretation of the initial application to p., p.,& e. and investment assets of technical pronouncements CPCs 27,28,37, and 43 The Company is currently reviewing and quantifying the impacts of the changes introduced by these new pronouncements, given their complexity and scope. In the case of identification of adjustments resulting from the adoption of the new accounting practices as of January 1, 2010, COPEL will assess the effects these changes would have had on its 2009 financial statements, for purposes of comparison, as if they had been in effect since the beginning of the fiscal year ended of December 31, 2009. 4. Cash and Cash Equivalents . Parent Company Consolidated Cash and banks Short term investments Federal banks 119,259 383,270 1,408,863 1,628,227 Private banks - - 3,369 2,396 14 Short-term investments are readily convertible to known amounts of cash and are subject to an insignificant risk of change in value. These short-term investments comprise Certificates of Deposit (CDs) issued by official banks; transactions with buyback commitments - the issuer (Bank) is committed to buying a security back, and the buyer is committed to selling it; and quotas in investment funds which hold government issued securities (managed by official banks). These investments have yielded on average 100% of the variation of the Interbank Deposit Certificate rate as of June 30, 2010 and March 31, 2010. 5. Customers and Distributors Not yet Overdue for Overdue for Consolidated due up to 90 days over 90 days Total Consumers Residential 112,994 76,450 7,856 197,300 192,035 Industrial 115,745 16,659 36,790 169,194 164,027 Commercial 70,328 22,854 4,988 98,170 107,716 Rural 13,566 5,986 255 19,807 23,627 Government agencies 25,151 1,596 2,489 29,236 29,756 Public lighting 13,952 62 185 14,199 13,551 Public services 12,174 77 10 12,261 12,140 Unbilled supply 163,618 - - 163,618 166,785 Installment receivables - current 88,055 4,191 12,965 105,211 97,213 Installment receivables - noncurrent 40,459 - - 40,459 55,165 Low income customer rates 29,069 - - 29,069 17,387 Penalties on overdue bills 3,290 4,196 3,368 10,854 10,411 State Government-"Luz Fraterna" Program 4,025 - - 4,025 10,318 Other receivables 9,941 11,731 22,792 44,464 40,447 Other receivables - noncurrent 9,928 - - 9,928 2,870 Distributors Electricity sales CCEAR - auction 116,478 - - 116,478 126,071 Bilateral contracts 29,976 - 123 30,099 28,230 Electricity sales - CCEE (Note 33) 55,555 - 105 55,660 57,333 Reimbursement to generation companies 79 - 21 100 223 - Charges for use of the power grid Power grid 15,271 - 2,378 17,649 16,414 Basic Network and connection grid 21,037 285 216 21,538 21,593 Allowance for doubtful accounts (a) - - Current Noncurrent - - Current Noncurrent - - 15 a) Allowance for doubtful accounts COPELs senior management has considered the following amounts as sufficient to cover potential losses on the realization of receivables: Additions/ Consolidated (reversals) Consolidated Consumers and distributors Residential 6,245 6,819 13,064 9,905 Industrial 40,101 2,597 42,698 41,534 Commercial 5,863 1,364 7,227 6,459 Rural 185 (111) 74 63 Government agencies 1,272 116 1,388 1,367 Public lighting 149 4 153 149 Public services - 2 2 2 Concession and permission holders 203 21 224 203 The applied criteria, in addition to taking into account managements experience as far as the record of actual losses, also comply with the parameters recommended by ANEEL. 6. Recoverable Rate Deficit (CRC) Transferred to the Government of the State of Paraná By means of a fourth amendment dated January 21, 2005, the Company again renegotiated with the Government of Paraná the outstanding CRC (Account for Compensation of Income and Losses) balance as of December 31, 2004, in the amount of R$ 1,197,404, to be paid in 244 installments under the Price amortization system, restated according to the IGP-DI inflation index plus interest of 6.65% p.a., with the first installment due on January 30, 2005 and the others due in subsequent and consecutive months. The State Government has been in compliance with the payments of the renegotiated installments according to the terms of the fourth amendment to the CRC agreement. Amortizations are secured by resources from dividends. 16 Maturity of long-term installments Consolidated 2011 28,319 41,053 2012 59,448 57,914 2013 63,401 61,766 2014 67,618 65,873 2015 72,115 70,254 2016 76,911 74,927 2017 82,026 79,910 2018 87,481 85,224 2019 93,299 90,892 2020 99,503 96,937 2021 106,121 103,383 2022 113,178 110,259 2023 120,705 117,592 After 2023 173,518 169,041 Changes in CRC balances Current Noncurrent Consolidated Balances assets assets Total As of December 31, 2009 Interest 40,172 40,172 Monetary variation 555 65,484 66,039 Transfers 26,866 (26,866) - Amortization (64,547) (64,547) As of June 30, 2010 Current Noncurrent Consolidated Balances assets assets Total As of December 31, 2008 Interest 42,297 - 42,297 Monetary variation (104) (13,182) (13,286) Transfers 24,575 (24,575) - Amortization (65,484) - (65,484) As of June 30, 2009 17 7. Taxes and Social Contribution a) Taxes and social contribution paid in advance Parent Company Consolidated Current assets IRPJ/CSLL paid in advance (1) 112,096 102,320 198,233 188,053 ICMS (VAT) paid in advance (2) - - 30,902 31,105 PIS/Pasep and Cofins taxes paid in advance - - 1,342 1,195 Other taxes paid in advance - - 1,182 1,167 Noncurrent assets ICMS (VAT) paid in advance (2) - - 86,872 87,033 - - Current liabilities IRPJ/CSLL payable - - 122,569 66,377 ICMS (VAT) payable - - 152,023 152,618 PIS/Pasep and Cofins payable 339 - 15,090 16,835 Tax Recovery Programs (3) 54,780 68,100 66,275 87,367 Other taxes 877 1,470 7,916 7,633 Noncurrent liabilities ICMS (VAT) payable - - 859 460 Tax Recovery Programs (3) 85,687 84,257 135,688 133,423 IRPJ Corporate Income Tax CSLL Social Contribution on Net Income 1) Income tax and social contribution paid in advance Amounts recorded as corporate income tax (IRPJ) and social contribution on net income (CSLL) paid in advance refer to corporate tax return credits and amounts paid in advance. 2) Recoverable ICMS (VAT) The amounts recorded as recoverable ICMS (VAT) refer to credits from the acquisition of property, plant, and equipment under Supplemental Law no. 87/96, which shall be recovered monthly at the rate 1/48 pursuant to Supplemental Law no. 102, dated July 11, 2000. 18 3) Tax recovery programs . Parent Company Debt Benefits - Updated debt Advance Updated debt amount Law 11.941 SELIC Interest amount payment amount Refis Program - INSS - - - Law no. 11.941/09 COFINS tax - lawsuit 196,839 (60,174) 6,147 142,812 (37,413) 105,399 . Consolidated Debt Benefits - Updated debt Advance Updated debt amount Law 11.941 SELIC Interest amount payment amount Refis Program - INSS - - - Law no. 11.941/09 IRPJ 42,538 (8,762) 1,522 35,298 (9,111) 26,187 CSLL 5,925 (1,460) 200 4,665 (1,269) 3,396 COFINS tax 43,956 (9,853) 1,532 35,635 (9,415) 26,220 PIS/Pasep 9,543 (2,139) 333 7,737 (2,044) 5,693 COFINS tax - lawsuit 196,839 (60,174) 6,147 142,812 (37,413) 105,399 The effects on the 2010 statement of operations, recorded as financial expenses, were R$ 4,826 under the Parent Company and R$ 7,642 under Consolidated (Note 32). Social Security Tax Recovery Plan (REFIS INSS) On December 16, 2000, COPEL signed up for the Tax Recovery Program (REFIS), established by Law no. 9,964, dated April 10, 2000, in order to pay in 60 monthly installments an outstanding debt to the National Social Security Institute (INSS) in the consolidated amount (net of interest and fines) of R$ 82,540, retroactive to March 1, 2000. At the end of this period, a balance remained, pending a ruling by the fiscal authority regarding the right by COPEL to use certain tax credits, which were later rejected. On September 14, 2006, COPEL signed up for a new tax recovery program, called Special Installment Plan or PAEX, created under Provisional Measure no. 303/06, to pay off the remaining balance under REFIS taking advantage of the benefits of this plan (80% discount off the penalties imposed and 30% off interest due), resulting, according to Social Security's initial calculation, in the amount of R$ 37,782 to be paid in six installments, adjusted according to the SELIC interest rate. These installments have already been paid. 19 Nevertheless, the INSS has already indicated it plans to restore the interest charges that were waived under REFIS I, in the amount of R$ 38,600 (as of September 2006). For purposes of provisioning, this amount has been restated and lowered 30%, pursuant to the benefit afforded under article 9 of Provisional Measure 303/96. COPEL, however, has disputed this claim, requesting that the calculations that supposedly justify this charge be presented. As of the date of these statements, INSS has not yet made a final decision on how it will calculate the grand total of this debt, thus it has suspended the collection of the respective credits. Accordingly, in light of these circumstances, the Company maintained the provision in the amount of R$ 35,068 to cover the new INSS claim under PAEX. Installment Plan  Law no. 11,941/09 Pursuant to a ruling by the 4 th District Federal Court, which became final on August 18, 1998, COPEL was granted immunity from the levy of COFINS tax on power sales from 1995 until June 2001. Even though this ruling was final, the Federal Revenue Service (RFB) issued COPEL two notices for failure to collect COFINS tax: on February 19, 2002, notice no. 10980.000932/2002-90, for fiscal year 1997, and on August 22, 2003, notice no. 10980.007831/2003-21, for the first three quarters of 1998. Simultaneously, it filed a lawsuit requesting the cancellation of the immunity ruling, which, after a long legal battle regarding the lapse of RFB's right to dispute the ruling, has been submitted to 4 th District Federal Court for judgment on the merits. COPEL has thus reclassified the corresponding risk of loss as probable, since theres consolidated legal precedent in favor of the federal government. As this lawsuit was reclassified as probable loss, in November 2009 COPEL chose to apply for the installment plan created under Law no. 11,941, dated May 27, 2009, to pay off the COFINS-related debt in connection with the two notices mentioned above. Since there has been a provision in connection with this lawsuit in the amount of R$ 184,037, and in light of the reduced penalties afforded under Law no. 11,941/09, the original amount of this debt became R$ 136,665, which, restated according to the SELIC interest rate as of June 30, 2010 (pursuant to article 3, paragraph 3, of that law), totals R$ 142,812. 20 The Company also included in this installment plan fiscal debts owed by COPEL Distribuição in connection with income tax and social contribution in February 2004, and income tax in December 2007, March 2008, and April 2008, which amount to R$ 48,463. These taxes were paid through compensation statements, which have not been approved by RFB. Taking into account reduced penalties and restatement by the SELIC interest rate (pursuant to Law no. 11,941/09), the amount of this debt as of June 30, 2010 was R$ 39,963. COPEL further included debts resulting from revised bases for calculation of PIS/PASEP and COFINS taxes for 2005 to 2008, in the amount of R$ 53,499, which, taking into account reduced penalties and restatement by the SELIC interest rate (pursuant to article 3, paragraph 3, of Law no. 11,941/09), amounted to R$ 43,372 as of June 30, 2010. With the payment of installments and the accrual of SELIC interest as of June 30, 2010, pursuant to article 3, paragraph 3, of Law no. 11,941, the total outstanding debt is R$ 261,214. As of the date of these statements, there has been no consolidation of installments by RFB. COPEL has rigorously fulfilled its obligations in connection with these installment plans. b) Deferred income and social contribution taxes The Company records deferred income tax, calculated at the rate of 15%, plus an additional rate of 10%, and deferred social contribution, at the rate of 9%. Taxes levied on the healthcare plan are being realized according to the actuarial assessment conducted annually by an independent actuary, pursuant to the rules set forth in CVM Instruction no. 371/2000. Deferred taxes on all other provisions will be realized as judicial rulings are issued and regulatory assets are realized. Under current tax legislation, tax losses and negative bases for social contributions may be offset against future income, up to the limit of 30% of the taxable income for each year, and do not lapse. 21 Deferred income and social contribution tax credits have been recorded as follows: Parent Company Consolidated Current assets Tax loss carryforwards 4,690 5,111 4,690 5,111 Pension and healthcare plans - - 5,151 4,281 Passive CVA - - 41,393 24,140 Other temporary additions 126 121 34,219 12,578 Noncurrent assets Tax loss carryforwards and negative tax basis 8,006 8,010 17,802 17,806 Pension and healthcare plans - - 121,164 120,848 Other temporary additions - Reserve for litigation 33,304 34,720 161,965 149,920 Reserve for doubtful accounts 1,478 1,478 25,723 23,933 FINAN provision 3,291 3,291 3,291 3,291 Passive CVA - - 20,326 8,046 Provisions for regulatory liabilities 3,145 - 12,311 12,598 Provision for effects of network charges - - 6,922 6,922 Amortization of goodwill 17,444 17,380 20,235 19,972 (-) Current liabilities Active CVA - - 62,006 62,341 Surplus power - - - 263 Other temporary exclusions - - - 2,979 - - (-) Noncurrent liabilities Temporary exclusions Active CVA - - 8,878 14,007 TUSD, aquiculture, and irrigation rates - - 191 81 Gas supply - - 8,058 8,506 - - The Companys Fiscal Council has reviewed and the Board of Directors has approved the technical study prepared by the Chief Finance, Investor Relations, and Corporate Partnerships Office on future profitability projections, discounted at present value, which points out to the realization of deferred taxes. The consolidated estimated realizable amount for 2010 is negative on account of the realization of deferred income tax and social contribution liabilities. According to the estimate of future taxable income, the realization of deferred taxes is broken down below: 22 Parent Company Consolidated Estimated Actual Estimated Estimated Actual Estimated realizable realized realizable realizable realized realizable amount amount amount amount amount amount 2010 5,624 2,241 - (39,205) (11,478) - 2011 - - 4,816 - - 23,447 2012 - - 18,207 - - 88,725 2013 - - 4,207 - - 43,797 2014 - - 4,160 - - 43,611 2015 - - 4,148 - - 65,454 2016 to 2018 - - 1,478 - - 41,864 Until 2020 - - 34,468 - - 89,161 c) Reconciliation of the provision for income tax and social contribution The reconciliation of the provision for income tax (IRPJ) and social contribution (CSLL), calculated at the applicable rates, with the amounts recorded in the statement of income is shown below: Parent Company Consolidated Income before IRPJ and CSLL IRPJ and CSLL (34%) Tax effects on: Interest on capital - - 1,474 - Dividends 10 1,622 10 1,654 Equity in results of investees 123,154 187,687 17,473 5,710 Nondeductible expenses - - (1,218) (638) Tax incentives - - 1,320 1,218 Other 13 11 (6,664) (1,377) Current IRPJ and CSLL Deferred IRPJ and CSLL Actual rate - % -0.4% 0.5% 31.7% 33.2% IRPJ Corporate income tax CSLL Social contribution on net income 8. Deferred Regulatory Assets - CVA The regulatory assets and liabilities accounts (CVA) record variations of the following Portion A cost items, as approved at the time of the annual rate reviews and as actually disbursed by companies during the year: Purchase of Power (Bilateral Contracts, Itaipu, and Auctions), Power Transport Costs (Transport of Power from Itaipu and Basic Network Charges), and Power Sector Charges  Fuel Consumption Account (CCC) quota; Energy Development Account (CDE) quota; System Service Charges (ESS); and Program of Incentives for Alternative Energy Sources (Proinfa) quotas. 23 Under Resolution no. 1.015, dated June 22, 2010, ANEEL authorized COPEL Distribuição to apply, as of June 24, 2010, an average rate increase of 9.74% to its rates for sales to final customers, of which 6.88% correspond to the annual rate review and 2.86% correspond to financial components, including the CVA regulatory asset, which amounts to R$ 49,490, composed of two installments: CVA being processed for rate year 2009-2010, in the amount of R$ 32,938, and CVA balance from previous years to be offset, in the amount of R$ 16,552. COPEL expects that the amounts classified as long-term assets will be recovered by June 2012. Breakdown of CVA balances Current Noncurrent Consolidated assets assets Recoverable CVA variations, 2009 tariff adjustment Fuel Consumption Account - CCC - 3,741 - - Use of transmission installations (Basic Network) - 10,526 - - Electricity purchased for resale (Itaipu) - 24,518 - - Charges for system services - ESS - 8,519 - - Energy Development Account - CDE - 3,069 - - Incentives to Alternative Energy Sources - PROINFA - 5,493 - - Electricity purchased for resale (CVA Energy) - 3,096 - - Transmission of electricity purchased from Itaipu - 807 - Recoverable CVA variations, 2010 tariff adjustment Fuel Consumption Account - CCC 63,516 41,958 - 13,986 Use of transmission installations (Basic Network) 41,742 39,292 - 13,097 Electricity purchased for resale (Itaipu) 41,724 31,827 - 10,609 Energy Development Account - CDE 10,440 6,146 - 2,049 Incentives to Alternative Energy Sources - PROINFA 9,948 2,895 - 965 Electricity purchased for resale (CVA Energy) 12,690 - - - Transmission of electricity purchased from Itaipu 2,312 1,468 - 489 - Recoverable CVA variations, 2011 tariff adjustment Fuel Consumption Account - CCC - - 10,723 - Use of transmission installations (Basic Network) - - 10,021 - Electricity purchased for resale (Itaipu) - - 3,312 - Energy Development Account - CDE - - 1,752 - Transmission of electricity purchased from Itaipu - - 302 - 24 Current Noncurrent Consolidated liabilities liabilities CVA variations subject to offsetting, 2010 tariff adjustment Charges for system services - ESS 80,868 65,979 - 21,993 Electricity purchased for resale (CVA Energy) 40,877 5,022 - 1,674 - CVA variations subject to offsetting, 2011 tariff adjustment Charges for system services - ESS - - 10,250 - Electricity purchased for resale (CVA Energy) - - 49,534 - Changes in the CVA Balance as of Balance as of Deferral Amortization Restatement Transfers Assets Fuel Consumption Account - CCC 41,814 37,980 (7,940) 2,385 - 74,239 Use of transmission installations (Basic Network) 57,606 14,111 (22,259) 2,305 - 51,763 Electricity purchased for resale (Itaipu) 95,120 (2,063) (51,784) 3,763 - 45,036 Charges for system services - ESS 17,038 - (18,005) 967 - - Energy Development Account - CDE 11,799 6,236 (6,480) 637 - 12,192 Incentives to Alternative Sources - PROINFA 11,490 9,253 (11,602) 807 - 9,948 Electricity purchased for resale (CVA Energy) 79,285 (59,552) (6,704) (339) - 12,690 Transmission of electricity purchased from Itaipu 3,311 845 (1,702) 160 - 2,614 - Current Noncurrent - Liabilities Charges for system services - ESS 50,040 38,468 - 2,610 - 91,118 Electricity purchased for resale (CVA Energy) - 89,728 - 683 - 90,411 - - Current - Noncurrent - 9. Bonds and Securities The balances below refer to bonds held until maturity. Financial agent Type of investment Maturity Index Consolidated Bradesco (1) Buyback operation 02.01 and 01.02.2012 CDI 488 478 Banco do Brasil LFT 07.03.2012 SELIC 5,043 4,934 Banco do Brasil LFT 16.03.2011 SELIC 21,530 21,066 Banco do Brasil LTN 01.01.2011 10.42% 5,838 5,697 Bradesco (2) LFT 15.06.2011 CDI 9,447 9,240 Bradesco (1) Buyback operation Jan. to April/2012 SELIC 4,115 2,102 Caixa Econômica Federal (3) CDB 16.01.2015 CDI 887 868 . Current Noncurrent LFT - Financial Treasury Bonds LTN - National Treasury Bonds 25 1) Collaterals for the settlement of transactions at the Electric Energy Trading Chamber (CCEE). 2) Collaterals for COPEL Geração e Transmissãos participation at ANEEL auctions. 3) Collaterals for Agreements for Energy Trade on the Regulated Power Market ( Contratos de Comercialização de Energia no Ambiente Regulado or CCEARs) at CCEE. Collaterals and Escrow Accounts Parent Company Consolidated Current assets Escrow accounts 167 164 116,109 120,364 Noncurrent assets Collateral under STN agreement (Note 18.b) - - 28,940 24,748 - - There is a sum of R$ 23,270 invested in Unibanco S.A., restated as of June 30, 2010 (R$ 22,861 as of March 31, 2010), yielding 102% of the variation of the DI rate on average, in a reserve account set up to secure a debt to BNDESPAR, in connection with the issue of ELEJOR debentures, pursuant to a Private Agreement on Revenue Attachment and Other Covenants. As of the end of June 2010, there remains a balance in this investment on hold, on account of the legal and bureaucratic steps of the settlement process with BNDESPAR which are currently under way; it might take some time before these credits are fully released and available. There are R$ 62,347, restated as of June 30, 2010 (R$ 60,995 as of March 31, 2010), invested in Banco do Brasil, yielding 100% of the variation of the DI rate, in a reserve account set up to secure to ANEEL the construction of the Mauá Power Plant by COPEL Geração e Transmissão. The remaining deposits meet the requirements of the Electric Energy Trading Chamber (CCEE) and are tied to the operations conducted at power auctions, CCEE settlements, and ANEEL auctions. 26 Other Receivables Consolidated Current assets Advance payments to employees 20,583 21,775 Advance payments 15,245 15,698 Decommissioning in progress 5,444 5,576 Installment plan for Onda Provedor de Serviços 4,348 4,348 Services to third-parties 3,664 3,824 Recoverable salaries of transferred employees 3,811 3,768 Advance payments to suppliers 1,876 2,497 Sale of property and rights 3,624 1,606 Compulsory loans 958 941 Purchase of fuel with CCC funds 531 772 Lease of the Araucária Thermal Power Plant 2,169 546 Reserve for doubtful accounts (9,817) (9,803) Other receivables 3,122 2,994 Noncurrent assets Advance payments to suppliers 10,800 8,290 Sale of property and rights 4,263 4,350 Compulsory loans 3,942 3,876 Other receivables 539 539 The allowance for doubtful accounts refers to the balance of installments owed by Onda Provedor de Serviços, whose realization is unlikely, and to an unrealizable amount mostly comprising wages of loaned employees. Inventories Consolidated Construction in Operation/Maintenance progress - inventories Copel Geração e Transmissão 8,685 9,738 15,856 17,848 Copel Distribuição 78,544 85,285 202,629 185,996 Copel Telecomunicações 9,487 8,851 14,751 15,599 Compagás 1,217 1,241 9,178 8,094 Elejor - - 1,860 1,373 27 Judicial Deposits Consolidated Total Deposits tied to Noncurrent Noncurrent judicial deposits litigation assets assets Labor claims Civil claims Suppliers 34,655 (34,655) - - Civil claims 53,510 (9,436) 44,074 18,248 Easements 2,386 - 2,386 2,391 Customers' tariff litigation 1,450 (1,225) 225 14 Tax claims Other - 68 Parent Company Total Deposits tied to Noncurrent Noncurrent judicial deposits litigation assets assets Tax claims Civil claims - Other - - Escrow deposits have been classified under Reserve for Litigation and are detailed in Note 26. 28 Receivables from Related Parties Parent Company Consolidated Investees Dividends and/or interest on capital Dona Francisca Energética 28 2,317 28 2,317 Sanepar - - 3,684 5,135 28 Subsidiaries Copel Geração e Transmissão Dividends and/or interest on capital 473,108 473,108 - Copel Distribuição Dividends and/or interest on capital 206,481 206,481 - - Transferred financing - STN (a) 63,832 66,453 - - Loan agreement (b) 686,736 669,650 - Copel Telecomunicações Dividends and/or interest on capital 1,156 1,156 - Compagas Dividends and/or interest on capital 2,285 4,640 - Elejor Loan agreement (c) 279,863 272,485 - - Dividends and/or interest on capital - 5,005 - Centrais Eólicas do Paraná Dividends and/or interest on capital 1,920 1,920 - Dominó Holdings Dividends and/or interest on capital 3,715 4,647 - Current assets - Dividends receivable Noncurrent assets - investees and subsidiaries - - a)Transferred financing - STN The Company transferred existing loans and financing to its wholly-owned subsidiaries at the time of their constitution in 2001. Nevertheless, since the agreements for transfer to the respective subsidiaries have not been formalized before the financial institutions, these amounts are also recorded under the Parent Company. These loans and financing are transferred with the same interest and charges agreed by the Parent Company and are shown separately as receivables from the wholly-owned subsidiaries, and as loans and financing liabilities owed by the subsidiaries. (Note 18.b). 29 b)Loan Agreement  COPEL Distribuição On February 27, 2007, ANEEL approved the loan agreement signed by COPEL (lender) and COPEL Distribution (borrower), in the amount of R$ 1,100,000. This loan has a five-year term, bearing interest corresponding to 104% of the DI rate, and its funds were used in the expenditure program for the concession and in the payment of debentures transferred to COPEL Distribution, which were due on March 1, 2007. c)ELEJOR Loan Agreement On April 7, 2004, COPEL signed a loan agreement with Elejor, to ensure the continuity of the construction of the power plants that make up the Fundão-Santa Clara Power Complex; the agreement provides for payment in 120 monthly and consecutive payments, plus prorated interest corresponding to 3.198% a year and a spread equivalent to the variation of the Interbank Deposit Certificate Rate (CDI), as from the date of each transfer. The loans grace period was extended to February 2016, in the second amendment to the ELEJOR Shareholders Agreement, on April 18, 2005. Investments Main information about COPELs investees and subsidiaries Shares or quotas COPEL's Paid-in Net held by COPEL stake stock Shareholders' income Common Preferred Quotas % capital equity (losses) Investees Sanepar 51,797,823 12,949,456 - 34.75 374,268 896,544 50,956 Sercomtel - Telecom. 9,018,088 4,661,913 - 45.00 246,896 93,962 5,378 Foz do Chopim - - 8,227,542 35.77 23,000 45,633 13,881 Dona Francisca 153,381,798 - - 23.03 66,600 206,182 131,131 Sercomtel Celular 9,018,029 4,661,972 - 45.00 36,540 - (1,952) Dois Saltos Empreend. - - 300,000 30.00 1,000 1,000 - Copel Amec - - 48,000 48.00 100 327 6 Carbocampel 1,336,742 - - 49.00 2,728 2,351 (26) Escoelectric Ltda. - - 3,220,000 40.00 7,217 (3,422) - Subsidiaries Copel Geração e Transm. 3,400,378,051 - - 100.00 3,505,994 3,937,924 276,224 Copel Distribuição 2,171,927,626 - - 100.00 2,624,841 3,170,739 (4,928) Copel Telecomunicações 194,754,542 - - 100.00 194,755 234,434 14,978 Compagas 5,712,000 11,424,000 - 51.00 135,943 211,729 24,035 Elejor 42,209,920 - - 70.00 69,450 303,639 22,103 UEG Araucária - - 565,951,934 80.00 707,440 635,855 (15,410) Centrais Eólicas - - 3,061,000 100.00 3,061 3,597 536 Dominó Holdings 113,367,832 - - 45.00 251,929 701,320 37,059 (1) Unaudited by independent auditors (2) Shareholders' equity and net income adjusted to COPEL's accounting practices 30 Changes to the investments in investees and subsidiaries Parent Company Additions Proposed Balance as of Equity and dividends Balance as of pick-up AFCI and IOC Write-offs Investees Sercomtel S.A. - Telecomunicações 75,790 2,420 - - - 78,210 Sercomtel Telecom. - Impairment (a) (35,927) - (35,927) Foz do Chopim Energética Ltda. 16,616 4,965 - (5,258) - 16,323 Dona Francisca Energética S.A. 19,616 30,199 - (2,331) - 47,484 Dois Saltos Empreend. Geração Ener. Eletr. Ltda. 300 - 300 Copel Amec S/C Ltda. 154 3 - - - 157 Escoelectric Ltda. (1,704) 424 - - - (1,280) Escoelectric Ltda. - AFCI 1,025 - 63 - - 1,088 Carbocampel S.A. 1,117 35 - - - 1,152 Carbocampel - AFCI - - 83 - 83 Sercomtel Celular S.A. 6,195 - 6,195 Sercomtel Celular - Impairment (a) (6,195) - (6,195) - Subsidiaries Copel Geração e Transmissão S.A. 3,661,700 276,224 - - - 3,937,924 Copel Distribuição S.A. 3,175,667 (4,928) - - - 3,170,739 Copel Telecomunicações S.A. 219,456 14,978 - - - 234,434 Dominó Holdings S.A. (b) 302,584 16,677 - (3,668) - 315,593 (-) Negative goodwill - Dominó Holdings (b) (74,402) - (74,402) UEG Araucária Ltda. 130,253 (3,082) - - - 127,171 Cia. Paranaense de Gás - Compagas 96,611 12,258 - (887) - 107,982 Elejor - Centrais Elétricas do Rio Jordão S.A. 71,075 15,472 126,000 - - 212,547 Centrais Eólicas do Paraná Ltda. 1,153 161 - (235) - 1,079 - Other investments Amazon Investment Fund - FINAM 30,012 - 30,012 Finam - Investco 7,903 - 7,903 Northeast Investment Fund - FINOR 9,870 - 9,870 Provision for losses - FINAM/FINOR (36,568) - (36,568) FINAM - Nova Holanda 14,868 - 14,868 Provision for losses - Nova Holanda (14,868) - (14,868) Other tax incentives 2,315 - 2,315 Other investments 97 - - - (6) 91 - - - AFCI - advance for future capital increase 31 Parent Company Proposed Balance as of Equity dividends Balance as of pick-up AFCI and IOC Investees Sercomtel - Telecomunicações 84,886 (1,970) - - 82,916 Sercomtel Telecom. - Impairment (18,301) - - - (18,301) Foz do Chopim 16,519 4,795 - (4,686) 16,628 Dona Francisca 10,332 2,999 - - 13,331 Dois Saltos Empreend. 300 - - - 300 Copel Amec 149 3 - - 152 Escoelectric (1,027) (157) - - (1,184) Escoelectric - AFCI 1,025 - - - 1,025 Carbocampel (69) (12) - - (81) Carbocampel - AFCI 1,059 - 21 - 1,080 Sercomtel Celular 6,195 - - - 6,195 Sercomtel Celular - Impairment (6,195) - - - (6,195) 21 Subsidiaries Copel Geração e Transmissão 3,628,961 284,498 - - 3,913,459 Copel Distribuição 3,042,285 225,134 - - 3,267,419 Copel Telecomunicações 203,924 11,212 - - 215,136 Dominó Holdings 286,745 14,606 - (3,397) 297,954 (-) Negative goodwill - Dominó Holdings (74,402) - - - (74,402) UEG Araucária 132,225 1,163 - - 133,388 Compagas 86,803 9,133 - (3,665) 92,271 Elejor 54,450 8,623 - (9) 63,064 Centrais Eólicas do Paraná 2,603 74 - - 2,677 - Other investments Amazon Investment Fund - FINAM 30,012 - - - 30,012 Finam - Investco 7,903 - - - 7,903 Northeast Investment Fund - FINOR 9,870 - - - 9,870 Provision for losses - FINAM/FINOR (35,835) - - - (35,835) FINAM - Nova Holanda 14,868 - - - 14,868 Provision for losses - Nova Holanda (14,868) - - - (14,868) Other tax incentives 2,315 - - - 2,315 Other investments 97 - - - 97 - - - 21 32 Consolidated Additions Proposed Balance as of Equity and dividends Balance as of pick-up AFCI and IOC Other Investees Sercomtel - Telecomunicações 75,790 2,420 - - - 78,210 Sercomtel Telecom. - Impairment (a) (35,927) - (35,927) Foz do Chopim 16,616 4,965 - (5,258) - 16,323 Dona Francisca 19,616 30,199 - (2,331) - 47,484 Dois Saltos Empreend. 300 - 300 Copel Amec 154 3 - - - 157 Escoelectric (1,704) 424 - - - (1,280) Escoelectric - AFCI 1,025 - 63 - - 1,088 Carbocampel 1,117 35 - - - 1,152 Carbocampel - AFCI - - 83 - - 83 Sercomtel Celular 6,195 - 6,195 Sercomtel Celular - Impairment (a) (6,195) - (6,195) Sanepar 298,153 17,707 - (4,334) - 311,526 - Other investments Amazon Investment Fund - FINAM 30,012 - 30,012 Finam - Investco 7,903 - 7,903 Northeast Investment Fund - FINOR 9,870 - 9,870 Provision for losses - FINAM/FINOR (36,568) - (36,568) FINAM - Nova Holanda 14,868 - 14,868 Provision for losses - Nova Holanda (14,868) - (14,868) Other tax incentives 2,315 - 2,315 Assets assigned for future use 5,597 - - - (15) 5,582 Other investments 1,296 - 2 - (6) 1,292 - 2 - (1) Transfer to intangible assets in progress (2) Write-off of stake in ASMAE 33 Consolidated Proposed Transfers Balance as of Equity dividends to/from p., p., &e. Balance as of pick-up AFCI and IOC in progress Investees Sercomtel - Telecomunicações 84,886 (1,970) - - - 82,916 Sercomtel Telecom. - Impairment (18,301) - (18,301) Foz do Chopim 16,519 4,795 - (4,686) - 16,628 Dona Francisca 10,332 2,999 - - - 13,331 Dois Saltos Empreend. 300 - 300 Copel Amec 149 3 - - - 152 Escoelectric (1,027) (157) - - - (1,184) Escoelectric - AFCI 1,025 - 1,025 Carbocampel (69) (12) - - - (81) Carbocampel - AFCI 1,059 - 21 - - 1,080 Sercomtel Celular 6,195 - 6,195 Sercomtel Celular - Impairment (6,195) - (6,195) Sanepar 281,524 15,823 - (4,188) - 293,159 21 - Other investments Amazon Investment Fund - FINAM 30,012 - 30,012 Finam - Investco 7,903 - 7,903 Northeast Investment Fund - FINOR 9,870 - 9,870 Provision for losses - FINAM/FINOR (35,835) - (35,835) FINAM - Nova Holanda 14,868 - 14,868 Provision for losses - Nova Holanda (14,868) - (14,868) Other tax incentives 2,315 - 2,315 Assets assigned for future use 3,821 - - - (13) 3,808 Other investments 1,455 - - - (160) 1,295 - - - 21 a)Asset impairment The conclusion in December 2009 of impairment tests on COPELs assets, based, when applicable, on the same assumptions mentioned in the Property, Plant, and Equipment note (Note 16.c), indicated, with an adequate level of certainty, that a part of the assets in Sercomtel Telecomunicações S/A (R$ 35,927) and Sercomtel Celular S/A (R$ 6,195) were valued above their recoverable amount, thus requiring the accrual of corresponding losses due to impossibility of recovering these amounts through future profits by these companies. No need to record provisions for devaluation of investments was identified for the remaining assets of the Company. b)Dominó Holdings On January 14, 2008, COPEL became the holder of 45% of the share capital of Dominó Holdings S.A., by acquiring a 30% interest held by Sanedo Participações Ltda. for R$ 110,226, with an approximate discount of R$ 74,402, based on the expected future profitability of the company. Upon consolidation of the balance sheets, this discount was reclassified to Deferred Revenues, under Long-Term Liabilities. 34 With this acquisition, COPEL acquired control of the company in cooperation with the remaining shareholders. Dominó Holdings has been consolidated into COPELs balance sheets proportionally to the Companys interest in it. The main items of assets, liabilities, and the statement of operations of Dominó Holdings, as well as the corresponding consolidated shares, are shown below: Dominó Holdings S.A. Balances as of 30.06.2010 Revaluation Equity evaluation Adjusted COPEL's stake Full amounts reserve adjustment balance (45%) ASSETS Current assets 13,563 - - 13,563 6,102 Noncurrent assets 755,857 (43,725) (13,975) 698,157 314,170 LIABILITIES Current liabilities 10,393 - - 10,393 4,675 Noncurrent liabilities 7 - - 7 4 Shareholders' equity 759,020 (43,725) (13,975) 701,320 315,593 STATEMENT OF OPERATIONS Operating expenses (1,475) - - (1,475) (663) Interest income (expenses) (810) - - (810) (365) Equity in results of investees 36,355 1,031 1,962 39,348 17,707 Provision for IR and CSLL (4) - - (4) (2) Net income for the period (1) Balances have been adjusted due to accounting practices not adopted by the Parent Company c)Centrais Eólicas and Copel Empreendimentos The Company held a 30% interest in Centrais Eólicas do Paraná (Ceopar). On September 6, 2007, COPEL acquired, through COPEL Generation and Transmission, the remaining 70% interest held by Wobben Windpower Indústria e Comércio Ltda., thus becoming the holder of 100% of the share capital of Ceopar. This transaction resulted in a discount of R$ 592, which was reclassified upon consolidation to Deferred Revenues, under Long-Term Liabilities. As part of the ongoing restructuring of COPEL, the incorporation of Centrais Eólicas do Paraná, with transfer of its assets and liabilities to COPEL Geração e Transmissão, has been submitted to ANEEL for authorization. The book value of COPEL Empreendimentos net assets was incorporated into COPEL Geração e Transmissão, as shown below: 35 Copel Empreendimentos as of 30.06.2010 ASSETS Current Assets 8,597 Noncurrent Assets 381,513 LIABILITIES Shareholders' Equity 390,110 Property, Plant, and Equipment Accumulated Consolidated Accumulated Consolidated Cost depreciation net value Cost depreciation net value In service (a) Copel Geração e Transmissão 5,349,037 (2,266,488) 3,082,549 5,329,502 (2,233,962) 3,095,540 Copel Distribuição 5,584,672 (2,556,772) 3,027,900 5,425,577 (2,510,482) 2,915,095 Copel Telecomunicações 398,998 (246,746) 152,252 395,114 (238,844) 156,270 Compagas 197,582 (55,508) 142,074 192,535 (53,173) 139,362 Elejor 606,822 (71,272) 535,550 606,817 (67,174) 539,643 UEG Araucária 661,978 (155,482) 506,496 645,657 (147,529) 498,128 Centrais Eólicas do Paraná 4,129 (2,736) 1,393 4,129 (2,684) 1,445 Dominó Holdings - - - 1 - 1 Construction in progress Copel Geração e Transmissão 617,879 - 617,879 547,764 - 547,764 Copel Distribuição 532,928 - 532,928 574,085 - 574,085 Copel Telecomunicações 47,003 - 47,003 36,919 - 36,919 Compagas 34,962 - 34,962 32,381 - 32,381 Elejor 9,204 - 9,204 8,614 - 8,614 UEG Araucária 1,104 - 1,104 8,036 - 8,036 - - Special liabilities (b) Copel Geração e Transmissão (187) - (187) (187) - (187) Copel Distribuição (1,026,230) 87,955 (938,275) (1,009,168) 75,927 (933,241) Under Articles 63 and 64 of Decree no. 41,019, dated February 26, 1957, the assets and facilities used mostly in the generation, transmission, distribution, and sale of power are attached to these services and cannot be withdrawn, sold, assigned, or mortgaged without the prior written consent of the regulatory agency. ANEEL Resolution no. 20/99, however, regulates the release of assets from the concessions of the public Electric energy utilities, granting prior authorization to the release of assets that are deemed useless to the concession, when intended for sale, provided that the proceeds from such transaction be deposited in a special bank account assigned to investment in the concession. 36 Financial charges and interest on loans from third-parties for investments in construction in progress have been recorded through transfers to Property, Plant, and Equipment in Progress, for a total of R$ 6,632 as of June 30, 2010 (R$ 1.645 as of June 30, 2009). Changes in property, plant, and equipment Property, plant, and equipment Special Consolidated Balances in service in progress liabilities Total As of December 31, 2009 Expenditure program - 470,064 - 470,064 Transfer to P.,P.,&E. in service 426,284 (426,284) - - Depreciation quotas in the statement of operations (221,786) - 23,716 (198,070) Depreciation quotas - Pasep/Cofins tax credits (5,157) - - (5,157) Write-offs (10,204) (1,581) - (11,785) Sale of P.,P.,&E. (203) - - (203) Customer contributions - - (32,131) (32,131) Transfers between P.,P.,&E. and intangible assets 56 - - 56 Supplemental provisions for contingencies - 1,626 - 1,626 As of June 30, 2010 Property, plant, and equipment Special Consolidated Balances in service in progress liabilities Total As of December 31, 2008 Reclass. of additions to Cons. Cruzeiro do Sul - 160 - 160 Expenditure program - 439,288 - 439,288 Transfer to P.,P.,&E. in service 270,467 (270,467) - - Depreciation quotas in the statement of operations (214,443) - 21,394 (193,049) Depreciation quotas transf. to P.,P.,&E. in progress (4,254) 4,254 - - Write-offs (6,203) (3,500) - (9,703) Sale of P.,P.,&E. (1,691) - - (1,691) Customer contributions - - (34,747) (34,747) Transfers of assets assigned for future use 18 (5) - 13 Transfers between P.,P.,&E. and intangible assets (7) - - (7) Supplemental provisions for contingencies - 6,285 - 6,285 As of June 30, 2009 37 Depreciation rates % Generation General equipment 10.00 Generators 3.30 Reservoirs, dams, and headrace channels 2.00 Hydraulic turbines 2.50 Gas and steam turbines 5.00 Water cooling and treatment facilities 5.00 Gas conditioning equipment 5.00 Transmission System structure and conductors < 69 kV 5.00 System structure and conductors > 69 kV and power transformers 2.50 General equipment 10.00 Reconnectors 4.30 Distribution System structure and conductors > 69 kV 2.50 System structure and conductors < 69 kV and distribution transformers 5.00 Capacitor boards < 69 kV 6.70 Capacitor boards > 69 kV 5.00 General equipment 10.00 Central administration Facilities 4.00 Office machinery and equipment 10.00 Furniture and implements 10.00 Vehicles 20.00 Telecommunications Power and transmission equipment (telecommunications) 10.00 Overhead and underground cabling, wiring, and private switching center 10.00 Natural gas supply Gas pipelines 3.30 Gas pipeline operating equipment 10.00 a)Property, plant, and equipment in service by nature of asset Accumulated Consolidated Accumulated Consolidated Cost Depreciation net value Cost Depreciation net value Machinery and equipment 8,733,856 (3,690,059) 5,043,797 8,549,204 (3,615,393) 4,933,811 Reservoirs, dams, and headrace channels 2,877,535 (1,165,501) 1,712,034 2,877,432 (1,149,813) 1,727,619 Buildings 746,419 (350,703) 395,716 737,358 (345,627) 391,731 Land 124,436 - 124,436 123,216 - 123,216 Gas pipelines 154,285 (36,648) 117,637 150,221 (35,333) 114,888 Vehicles 146,854 (99,176) 47,678 142,052 (94,743) 47,309 Furniture and implements 19,833 (12,917) 6,916 19,849 (12,939) 6,910 b)Special obligations Special obligations comprise customers contributions, Federal Government budget grants, federal, State, and municipal funds, and special credits assigned to the investments in facilities tied to a concession. Special obligations are not onerous liabilities and are not credits owned by shareholders. 38 The scheduled date for settlement of these liabilities was the concession expiration date. ANEEL, by means of Regulatory Resolution no. 234/2006, dated October 31, 2006, as amended by Resolution no. 338, dated November 25, 2008, established the guidelines, the applicable methodologies, and the initial procedures for the conduction of the second cycle of the periodic rate review involving the Brazilian power distribution utilities, changing the characteristics of these liabilities. Both the outstanding balance and new additions have been amortized as of July 1, 2008, pursuant to ANEEL Ruling no. 3,073/06 and Circular Letter no. 1,314/07. Amortization is calculated based on the same average depreciation rate of the corresponding assets. For purposes of calculating the compensation for the assets linked to the concession and transferable to the Federal Government, on the concession expiration date the remaining balance of special obligations, if any, will be deducted from the residual value of the assets, both assessed according to criteria set by ANEEL. The change in the characteristics of these liabilities results from the new rate-setting mechanism introduced by this new Regulatory Resolution, which establishes that the depreciation of assets acquired with funds from Special Obligations will no longer be included in the B Portion of the companies revenues. c)Asset impairment The Company has a policy of periodically evaluating and monitoring the projected future performance of its assets. Accordingly, and in light of Technical Ruling CPC 01  Writing Assets down to their Recoverable Value, whenever there is clear evidence that the Company has assets recorded at unrecoverable values or whenever events or changes in circumstances indicate that the book value of an asset may not be recoverable in the future the Company must immediately account for such discrepancies by means of a provision for losses. The main principles underpinning the conclusions of COPELs impairment tests are listed below: 1) lowest level of cash generating unit: held concessions are analyzed individually; 2) recoverable value: use value, or an amount equivalent to the discounted cash flows (before taxes) resulting from the continuous use of an asset until the end of its useful life; and 3) assessment of use value: based on future cash flows in constant currency, converted to current value according to a real discount rate, before income taxes. The respective cash flows are estimated based on actual operational results, on the Company's annual corporate budget, as approved by the Board of Directors, on the resulting multi-year budget, and on future trends in the power sector. 39 As for the time frame for the analysis, the Company takes into account the expiration date of each concession. As for market growth, COPELs projections are consistent with historical data and the Brazilian economy's growth prospects. The respective cash flows are discounted at average discount rates, obtained through a methodology commonly employed on the market and supported by the regulatory agency, taking into account the weighed average cost of capital (WACC). Management believes it has a contractually guaranteed right to compensation for the assets tied to concessions upon their expiration, and it accepts, for the time being and until further regulation is issued on this matter, that such compensation be valued according to the book value of the respective assets. Thus, the principle of valuation of residual assets upon expiration of concessions has been established as the book value of these assets. In light of the principles discussed above, COPEL has not identified the need to set aside a provision for impairment of its assets. d) Consórcio Energético Cruzeiro do Sul Consórcio Energético Cruzeiro do Sul, an independent power producer owned by COPEL Geração e Transmissão (with a 51% interest) and Eletrosul Centrais Elétricas S.A. (49%), won, on October 10, 2006, at the ANEEL Auction of Power from New Projects 004/06, the rights to build and run the Mauá Hydroelectric Power Plant for 35 years. This project is included in the Federal Governments Growth Acceleration Program (PAC) and will comprise a main powerhouse rated 350 MW and a secondary powerhouse rated 11 MW, for a total of 361 MW of installed capacity, which is enough to supply approximately one million people. The facility will take advantage of the hydroelectric potential discovered in the middle section of the Tibagi River, between the towns of Telêmaco Borba and Ortigueira, in mideastern Paraná. Total estimated expenditures amount to approximately R$ 1,069,000 as of October 2008, of which 51% (R$ 545.190) will be invested by COPEL Geração e Transmissão, while the remaining 49% (R$ 523.810) will be invested by Eletrosul. On November 17, 2008, the board of Banco Nacional de Desenvolvimento Econômico e Social  BNDES approved the financing for the Mauá Hydroelectric Power Plant. The financed amount corresponds to approximately 70% of COPEL's total expenditures in connection with that facility. 40 The Mauá Hydroelectric Power Plants total power output was sold at an ANEEL auction at a price of R$ 112.96/MWh, as of November 1, 2006, restated annually according to the variation of the IPCA inflation index. The company sold 192 average MW, for supply starting in January 2011. The assured power of the project, established in its concession agreement, was 197.7 average MW, after full motorization, and the maximum reference rate set in the auction notice was R$ 116.00/MWh. Pursuant to the contract, the consortium in charge of construction will only be entitled to a bonus if each generating unit becomes operational ahead of schedule. This bonus equals 50% of the net revenues earned during the period ahead of schedule. The intended commercial operation of the facility ahead of schedule shall be informed to the other party by the consortium with minimum advance notice of 390 days from the new dates and formally ratified with minimum advance notice of 150 days. Given the current stage of the construction, Company management believes that the consortium will not request authorization for commercial operation of the facility ahead of schedule. Work began in May 2007 with the procurement of the basic project and the beginning of the executive project for the facility and its associated transmission system, which comprises the preparation of technical specifications, calculation records, designs, and other documents regarding the different structures within the facility, additional geological surveys, and topography services. The basic project has been concluded and approved by ANEEL. The project has an Environmental Impact Study and an Environmental Impact Report, which have been discussed at public hearings and meetings and approved by the licensing authority, resulting in the issue of Installation License no. 6,496/08. The service order for the beginning of the construction of the Mauá Hydroelectric Power Plant was signed on July 21, 2008, and commercial generation is scheduled for 2011. As of June 2010, the following activities were concluded: excavation for the dam shoulders in the left bank and in the riverbed, excavation of the half-section intake tunnel, excavation around the secondary powerhouse, laying of concrete in the shafts of the penstocks, and setup of the pre-distributors for the three generating units in the shaft of the main powerhouse. In March 2010, the laying of roller compacted concrete began in the dam structure on the riverbed, and in May 2010, the laying of concrete in the secondary powerhouse began, in addition to the conduction of pressure tests in the spiral cases of units 1 and 2 in the main powerhouse. 41 The following tasks are currently being carried out: construction of the roller-compacted concrete dam on the river bed and on the left bank of the river; excavation of underground rock in the full section of the intake tunnel; laying of concrete on the low and high pressure water intakes, penstocks, and main and secondary powerhouses; insulation of penstocks; design and manufacture of electromechanical equipment, with 90% progress in the design and 78% in the manufacture of turbines and 75 % progress in the manufacture of generators. Expenditures in this project have been recorded under Property, Plant, and Equipment, proportionally to the Companys stake in the consortium. As of June 30, 2010, COPEL Geração e Transmissãos balance under Property, Plant, and Equipment related to this project was R$ 342,739. Technical information unaudited by the independent auditors. Intangible assets Concession Accumulated Parent Company and goodwill amortization Net value In service Assets with estimated useful lives Concession - Elejor (a) 22,626 (3,205) 19,421 19,609 Goodwill - Sercomtel Telecom. 42,289 (42,289) - - Goodwill - Sercomtel Celular 5,814 (5,814) - - 42 Rights of use of software Concession and goodwill Accumulated amortization Easements R & D Other Consolidated Net value 30.06.2010 In service Assets with estimated useful lives Copel Geração e Transmissão 12,192 - (9,963) 15,551 - - 17,780 17,749 Copel Distribuição 30,233 - (25,793) 22,581 - - 27,021 26,263 Copel Telecomunicações 3,793 - (3,613) - - - 180 204 Compagas 3,468 - (1,992) - - 20 1,496 1,580 Elejor - - - 101 - - 101 101 UEG Araucária 90 - (77) - - - 13 16 Dominó Holdings 1 - 1 1 Concession - Elejor (a) - 22,626 (3,205) - - - 19,421 19,609 Concession - Copel Empreend. (b) - 53,954 (8,210) - - - 45,744 46,331 Concession - Sanepar (c) - 10,942 (8,390) - - - 2,552 2,734 Goodwill - Sercomtel Telecomunicações - 42,289 (42,289) - Goodwill - Sercomtel Celular - 5,814 (5,814) - 20 Assets with no estimated useful lives Copel Geração e Transmissão - 30 30 30 Copel Distribuição - 97 97 97 - In progress Copel Geração e Transmissão (d) 8,846 - - 1,056 1,013 - 10,915 9,082 Copel Distribuição (d) 30,530 - - 1,068 13,010 - 44,608 29,921 Copel Telecomunicações 8,706 - 297 9,003 4,364 Elejor - - - 2,790 - - 2,790 27 - - (1) Annual amortization rate: 20% Changes in intangible assets Intangible assets Consolidated Balances in service in progress Total As of December 31, 2009 Expenditure program - 53,563 53,563 Capitalizations 3,450 (3,450) - Amortization quotas - concession (1,915) - (1,915) Amortization quotas - other intangible assets (1,493) - (1,493) Amortization quotas - Pasep/Cofins tax credits (69) - (69) Write-offs (10) - (10) Transfer between int. assets & assets assigned for future use - 15 15 Transfer between intangible assets and P.,P.,&E. (56) - (56) As of June 30, 2010 Intangible assets Consolidated Balances in service in progress Total As of December 31, 2008 Expenditure program - 16,245 16,245 Capitalizations 4,070 (4,070) - Amortization quotas - concession (1,914) - (1,914) Amortization quotas - other intangible assets (1,716) - (1,716) Amortization quotas transf. to int. assets in progress (88) 88 - Write-offs (233) - (233) Transfer between intangible assets and P.,P.,&E. 7 - 7 As of June 30, 2009 43 a)Concession - ELEJOR The acquisition of the shares held by Triunfo Participações S.A., in December 2003, resulted in total goodwill of R$ 22,626, which corresponded to a balance of R$ 19,421 as of June 30, 2010, under the Parent Company. The linear amortization of goodwill was economically determined by the expected income from the commercial operation of the concession, which expires in October 2036, and its effect on the statement of operations as of June 30, 2010 was R$ 377 (R$ 377 as of June 30, 2009). b)Concession - COPEL Empreendimentos The acquisition on May 31, 2006 of quotas in COPEL Empreendimentos, which was incorporated into COPEL Geração e Transmissão as of June 30, 2010, resulted in goodwill of R$ 53,954, with a balance of R$ 45,744 as of June 30, 2010. The linear amortization of goodwill was economically determined by the expected income from the commercial operation of the concession, which expires in December 2029, and its effect on the statement of operations as of June 30, 2010 was R$ 1,173 (R$ 1,173 as of June 30, 2009). c)Concession - SANEPAR In 1998, the acquisition by Dominó Holdings S.A. of an interest in SANEPAR resulted in goodwill of R$ 24,316, with a balance of R$ 5,674 as of June 30, 2010. This balance, proportionally to COPEL's stake (45%), corresponds to R$ 2,552, and has been amortized over 15 years as of 1999, at the rate of R$ 61 a month, with a charge to income of R$ 365 as of June 30, 2010 (R$ 365 as of June 30, 2009). d)Rights of use of software Out of the amounts recorded as rights of use of software, under intangible assets in progress, R$ 38,753 (R$ 24,475 as of March 31, 2010) correspond to expenses with the implementation of the new integrated corporate management system (ERP), of which R$ 8,846 are from COPEL Geração e Transmissão (R$ 7,762 as of March 31, 2010) and R$ 29,907 are from COPEL Distribuição (R$ 16,713 as of March 31, 2010). 44 Loans and Financing Consolidated Current Noncurrent liabilities liabilities Principal amount Interest Total Foreign currency IDB (a) 18,874 351 19,225 18,811 - - National Treasury (b) 5,115 589 5,704 6,458 58,128 59,995 Eletrobrás 5 - 5 6 19 22 Local currency ( reais ) Banco do Brasil (c) 162 10,808 10,970 3,008 330,140 330,156 Eletrobrás (d) 42,403 12 42,415 40,344 262,509 272,649 BNDES - Compagas (e) 6,367 - 6,367 6,361 3,229 4,816 Finep (f) 1,012 15 1,027 595 6,073 6,506 BNDES (g) - 1,329 1,329 1,058 84,941 84,941 Banco do Brasil - BNDES transfer (h) - 1,404 1,404 1,119 84,941 84,941 Parent Company Current Noncurrent liabilities liabilities Principal amount Interest Total Foreign currency National Treasury (b) 5,115 589 5,704 6,458 58,128 59,995 Local currency ( reais ) Banco do Brasil (c) - 10,805 10,805 2,836 329,600 329,600 Maturity of noncurrent installments Foreign Local currency currency Consolidated 2011 2,560 26,326 28,886 39,742 2012 3,769 56,081 59,850 60,222 2013 2,418 56,932 59,350 59,781 2014 1,211 386,360 387,571 388,036 2015 - 54,986 54,986 55,460 2016 - 38,603 38,603 39,125 2017 - 22,044 22,044 22,583 2018 - 21,135 21,135 21,609 2019 - 18,387 18,387 18,666 2020 - 15,769 15,769 15,955 2021 - 10,621 10,621 10,621 2022 - 10,618 10,618 10,618 After 2022 48,189 53,971 102,160 101,608 45 Changes in loans and financing Foreign currency Local currency Consolidated Balances Current Noncurrent Current Noncurrent Total As of December 31, 2009 Funds raised - - - 80,059 80,059 Interest 1,854 33,290 567 35,711 Monetary and exchange variation 35 2,630 263 1,882 4,810 Transfers 12,348 (12,348) 26,954 (26,954) - Amortization - principal amounts (6,387) - (13,453) - (19,840) Amortization - charges on principal amount (5,556) - (7,984) - (13,540) Amortization - interest (2,138) - (32,478) - (34,616) As of June 30, 2010 Foreign currency Local currency Consolidated Balances Current Noncurrent Current Noncurrent Total As of December 31, 2008 Funds raised - - - 30,315 30,315 Capitalized interest - - - 1,512 1,512 Interest 3,923 - 31,990 534 36,447 Monetary and exchange variation (5,664) (19,122) (57) (859) (25,702) Transfers 14,732 (14,732) 28,940 (28,940) - Amortization - principal amounts (8,831) - (16,303) - (25,134) Amortization - charges on principal amount (10,824) - (6,343) - (17,167) Amortization - interest (4,365) - (36,991) - (41,356) As of June 30, 2009 a)Inter-American Development Bank - IDB Loan for the Segredo Hydroelectric Power Plant and for the Jordão River Diversion Project, received on 15 January 1991, in the amount of US$ 135,000. This debt is amortized semi-annually, with final maturity in January 2011. Interest is calculated according to the IDB funding rate, which in the second quarter of 2010 was 4.13% p.a. The agreement features provisions providing for termination in the following cases: 1) default by the debtor on any other obligation set forth in the agreement or agreements signed with the bank for financing of the project; 2) withdrawal or suspension of the Federal Republic of Brazil as a member of the IDB; 3) default by the guarantor, if any, of any obligation set forth in the guaranty agreement; 4) ratio between current assets and total short-term commercial and bank financing, except for the current share of long-term indebtedness and dividends to be reinvested, lower than 1.2; and 5) ratio between long-term indebtedness and shareholders equity exceeding 0.9. 46 This agreement is guaranteed by the Federal Government and by mortgage and fiduciary guarantees. b)National Treasury Department ( Secretaria do Tesouro Nacional or STN) The restructuring of medium and long-term debt, signed on May 20, 1998, in connection with the financing received under Law no. 4,131/62, is shown below: Term Final Grace period Bond type (years) maturity (years) Consolidated Par Bond 30 15.04.2024 30 28,750 28,857 Capitalization Bond 20 15.04.2014 10 9,815 11,137 Debt Conversion Bond 18 15.04.2012 10 5,417 6,731 Discount Bond 30 15.04.2024 30 19,850 19,728 The annual interest rates and repayments are as follows: Bond type Annual interest rates (%) Payments Par Bond 6.0 single Capitalization Bond 8.0 semi-annual Debt Conversion Bond Six-month LIBOR + 0.8750 semi-annual Discount Bond Six-month LIBOR + 0.8125 single As collateral for this agreement, the Company has assigned and transferred to the Federal Government, conditioned to the non-payment of any financing installment, the credits that are made to the Companys centralized revenues account, up to a limit sufficient to cover the payment of installments and other charges payable upon each maturity. For the Discount and Par Bonds, there are collateral deposits of R$ 11,938 and R$ 17,002 as of June 30, 2010 (R$ 10,219 and R$ 14,529 as of March 31, 2010), respectively, recorded under guarantees and escrow deposits, in long-term receivables (Note 10). c)Banco do Brasil S.A. The Company has the following contracts with Banco do Brasil: 1) Private Credit Assignment Agreement with the Federal Government, through Banco do Brasil, signed on March 30, 1994, repayable in 240 monthly installments based on the Price amortization system starting on April 1, 1994, monthly restated by the TJLP and IGP-M plus interest of 5.098% p.a. and secured by COPELs revenues.; and 47 2) The following Parent Company credit notes: Issue Interest due Principal Credit notes date Maturity semi-annually amount Interest Total Commercial no. 330.600.129 31.01.2007 31.01.2014 106.5% of average CDI rate 29,000 1,114 30,114 Industrial no. 330.600.132 28.02.2007 28.02.2014 106.2% of average CDI rate 231,000 7,347 238,347 Industrial no. 330.600.151 31.07.2007 31.07.2014 106.5% of average CDI rate 18,000 699 18,699 Industrial no. 330.600.156 28.08.2007 28.08.2014 106.5% of average CDI rate 14,348 457 14,805 Industrial no. 330.600.157 31.08.2007 31.08.2014 106.5% of average CDI rate 37,252 1,188 38,440 As a guarantee, Banco do Brasil has been authorized to deduct any amounts credited, on any grounds, to the Company's deposit account to cover, in part or in full, the outstanding balance due under the line of credit. It has also been irrevocably authorized, regardless of prior notice, to offset the banks receivable, which corresponds to the outstanding balance due under the line of credit, with any credits the Company has or accrues at Banco do Brasil. d)Eletrobrás  Centrais Elétricas Brasileiras S.A. Loans originated from the Eletrobrás Financing Fund (FINEL) and from the Global Reversal Reserve (RGR) for the expansion of the generation, transmission, and distribution systems. Repayments started in February 1999, and the last payment is due in August 2021. Interest of 5.0% to 8.0% p.a. and principal are repaid monthly, adjusted by the FINEL and Federal Reference Unit (UFIR) rates. Contract ECFS  142/2006, was signed on May 11, 2006 by COPEL Distribuição and Eletrobrás, in the amount of R$ 74,340, for use in the Luz para Todos rural electrification program. Out of the total amount, R$ 42,480 came from RGR funds, and R$ 31,860 were economic subsidies from CDE (Energy Development Account) funds. This loan has a grace period of 24 months and bears interest of 5% p.a. plus a commission of 1% p.a. It is repayable in 120 equal monthly installments, with final maturity on September 30, 2018. The total funds received under this contract amount to R$ 63,104, of which R$ 36,056 came from RGR funds and R$ 27,048 from CDE funds. There will be no further disbursements under this agreement. 48 Contract ECFS  206/2007, was signed on March 3, 2008 by COPEL Distribuição and Eletrobrás, in the amount of R$ 126,430, for use in the Luz para Todos rural electrification program. Out of the total amount, R$ 108,369 came from RGR funds, and R$ 18,061 were economic subsidies from CDE (Energy Development Account) funds. This loan has a grace period of 24 months and bears interest of 5% p.a. plus a commission of 1% p.a. It is repayable in 120 equal monthly installments, with final maturity on August 30, 2020. In August 2008, COPEL withdrew R$ 37,929, of which R$ 32,511 came from RGR funds and R$ 5,418 from CDE funds. In June 2009, the Company received R$ 25,286, of which R$ 21,674 came from RGR funds and R$ 3,612 from CDE funds. In March 2010, the Company received R$ 25,286, of which R$ 21,674 came from RGR funds and R$ 3,612 from CDE funds. These loans are secured by COPELs own revenues, pursuant to a mandate issued by public act, and by the issue of promissory notes in the same number of outstanding installments. e)BNDES - Compagas Financing from BNDES to raise funds for the expansion of the Companys gas distribution network. This financing agreement is divided into subcredits, a part of which is restated by an interest rate of 4% p.a. plus the TJLP long-term interest rate, and the remainder by the variation of the BNDES Monetary Unit (UMBND). This agreement does not contain restrictive provisions. It is secured by Compagas gas supply receivables and by one or two financing installments which shall be deposited exclusively and kept in a checking account at Banco Itaú S.A. f) Financiadora de Estudos e Projetos - FINEP 1) Loan agreement no. 02070791-00, signed on November 28, 2007 to partially cover expenses incurred in the preparation of the "Generation Research and Development Project for 2007". The total credit amounts to R$ 5,078. The first installment, in the amount of R$ 1,464, was released in April 2008, the second one, in the amount of R$ 2,321, was released in May 2009, and the remaining ones will be deposited to the extent there is financial and budget availability. A share of 1% of the funds will be allocated to cover inspection and supervision expenses. The principal amount of this debt will be subject to interest of 6.37% p.a., due on the 15 th day of each month, including the months of the grace period. The outstanding balance will be paid to FINEP in 49 monthly and successive installments, the first one due on December 15, 2010, and the last one on December 15, 2014. To secure the contract, COPEL Geração e Transmissão has authorized Banco do Brasil to withhold the amounts due to FINEP from the checking account in which its monthly revenues are deposited. 49 2) Loan agreement no. 02070790-00, signed on November 28, 2007 to partially cover expenses incurred in the preparation of the "Transmission Research and Development Project for 2007". The total credit amounts to R$ 3,535. The first installment, in the amount of R$ 844, was released in October 2008, the second one, in the amount of R$ 2,451, was released in December 2009, and the remaining ones will be deposited to the extent there is financial and budget availability. A share of 1% of the funds will be allocated to cover inspection and supervision expenses. The principal amount of this debt will be subject to interest of 6.13 % p.a., due on the 15 th day of each month, including the months of the grace period. The outstanding balance will be paid to FINEP in 49 monthly and successive installments, the first one due on December 15, 2010, and the last one on December 15, 2014. To secure the contract, COPEL Geração e Transmissão has authorized Banco do Brasil to withhold the amounts due to FINEP from the checking account in which its monthly revenues are deposited. g)BNDES - COPEL Geração e Transmissão On March 17, 2009, COPEL Geração e Transmissão signed with BNDES Loan Agreement no. 08.2.0989.1, with COPEL as a intervening agent, to fund the construction of the Mauá Hydroelectric Power Plant and its transmission system, in consortium with Eletrosul. The loan amounts to R$ 169,500, which will be released in installments as funds are required and pursuant to BNDES' financial scheduling. This loan will be paid off in 192 monthly installments, starting on February 15, 2012 and ending on January 15, 2028, bearing interest of 1.63% above the Long-Term Interest Rate (TJLP), which will be paid quarterly during the grace period and monthly after the first payment of the principal amount. As a guarantee for the payment of all amounts due under this agreement, COPEL Geração e Transmissão has pledged in favor of BNDES a lien on all the revenues from the sale of energy under Agreements for Energy Trade on the Regulated Power Market ( Contratos de Compra de Energia no Ambiente Regulado or CCEARs) in connection with this project, which shall be collected in a special main account for this purpose. The Company shall also set up two "reserve accounts" to cover any shortfalls in the main account. This guarantee will be operated under an Agreement on Revenue Transfer and Attachment, Account Management, and Other Covenants signed by COPEL Geração e Transmissão, BNDES, and Banco do Brasil. The first release of funds took place in July 2009, in the amount of R$ 55,748, and the second one, in February 2010, in the amount of R$ 29,193. 50 The contract contains provisions on accelerated maturity in certain conditions. h)Banco do Brasil  Transfer of BNDES funds On April 16, 2009, COPEL Geração e Transmissão signed with Banco do Brasil Loan Agreement no. 21/02000-0, with COPEL as an intervening agent, to fund the construction of the Mauá Hydroelectric Power Plant and its transmission system, in consortium with Eletrosul. The loan amounts to R$ 169,500, which will be released in installments pursuant to the Uses and Sources Schedule attached to the agreement. This loan will be paid off in 192 monthly installments, starting on February 15, 2012 and ending on January 15, 2028, bearing interest of 2.13% above the Long-Term Interest Rate (TJLP), which will be paid quarterly during the grace period and monthly after the first payment of the principal amount. As a guarantee for the payment of all amounts due under this agreement, COPEL Geração e Transmissão has pledged in favor of Banco do Brasil a lien on all the revenues from the sale of energy under Agreements for Energy Trade on the Regulated Power Market ( Contratos de Comercialização de Energia no Ambiente Regulado or CCEARs) in connection with this project, which shall be collected in a special main account for this purpose. The Company shall also set up two "reserve accounts" to cover any shortfalls in the main account. This guarantee will be operated under an Agreement on Revenue Transfer and Attachment, Account Management, and Other Covenants signed by COPEL Geração e Transmissão, BNDES, and Banco do Brasil. The first release of funds took place in August 2009, in the amount of R$ 55,748, and the second one, in March 2010, in the amount of R$ 29,193. The contract contains provisions on accelerated maturity in certain conditions. Debentures Current Noncurrent liabilities liabilities Total Total Debentures - Parent Company 18,699 4,518 600,000 600,000 51 Changes in the balances of debentures Current Noncurrent Consolidated Balances liabilities liabilities total As of December 31, 2009 Interest 30,286 - 30,286 Transfers 153,384 (153,384) - Amortization - principal amounts (177,908) - (177,908) Amortization - charges on principal amounts (10,140) - (10,140) Amortization - interest (31,118) - (31,118) As of June 30, 2010 Current Noncurrent Consolidated Balances liabilities liabilities total As of December 31, 2008 Interest 46,246 - 46,246 Monetary variation 23 243 266 Transfers 15,947 (15,947) - Amortization - principal amounts (140,570) - (140,570) Amortization - charges on principal amounts (411) - (411) Amortization - interest (61,606) - (61,606) As of June 30, 2009 A single series of 60,000 debentures makes up the fourth issue of simple debentures conducted by the Parent Company on September 1, 2006, in the amount of R$ 600,000, and concluded on October 6, 2006, with full subscription in the total amount of R$ 607,899, with a five-year term from issue date and final maturity on September 1, 2011. These are simple, nominative debentures, non-convertible into stock, issued in book-entry form, and unsecured. These securities yield interest on their face value of 104% of the average one-day Interfinance Deposit (DI - over) rates, extra-group, expressed in an annual percentage rate based on 252 business days, calculated and published daily by CETIP (the DI rate) in exponential and cumulative pro rata tempore manner according to the number of business days elapsed. Interest corresponding to the capitalization period is due and paid semi-annually, with the first due date on March 1, 2007 and the last on September 1, 2011. There will be no renegotiation of these debentures. The resources obtained with the issue of these debentures were used to optimize the Companys debt profile, by means of payment of its financial obligations, and to reinforce its cash flow. The resources from this issue were used to settle 1/3 of the principal amount of the Company's 3 rd issue of debentures, due on February 1, 2007, and the principal amount of the Companys 2 nd issue of debentures, due on March 1, 2007. 52 The debentures feature provisions setting forth accelerated maturity in the cases described in COPELs financial statements as of December 31, 2009. ELEJOR, in compliance with the changes and conditions contained in the first amendment to its debenture contract, paid off in advance, on March 5, 2010, all the remaining debentures held by BNDESPAR, in the amount of R$ 181,239. The full outstanding debt to BNDESPAR has been paid. Suppliers Consolidated Charges for the use of the power grid Use of the Basic Network 64,902 64,774 Energy transmission 4,266 4,235 Use of connections 274 274 Electricity suppliers Eletrobrás (Itaipu) 80,263 79,263 Companhia Hidro Elétrica do São Francisco - Chesf 32,247 35,292 Furnas Centrais Elétricas S.A. 35,836 34,918 Mechanism for the Offsetting of Surpluses and Deficits - MCSD 12,356 13,340 Companhia Energética de São Paulo - Cesp 13,175 12,361 Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A. 12,691 11,986 Centrais Elétricas do Norte do Brasil S.A. - Eletronorte 10,458 11,346 Itiquira Energética S.A. 9,457 10,475 Companhia Energética de Minas Gerais - Cemig 4,973 5,170 Dona Francisca Energética S.A. 4,936 5,100 Cia. Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE 3,682 4,030 Utilities - CCEE (Note 33) 11,570 3,899 Light S.A. 2,747 3,006 Other suppliers 20,470 24,728 Materials and services Petróleo Brasileiro S.A. - Petrobras - gas purchase by Compagas 27,549 26,259 Petróleo Brasileiro S.A. - Petrobras - renegotiation (a) 45,851 44,827 Petróleo Brasileiro S.A. - Petrobras - renegotiation - noncurrent (a) 160,477 168,103 Other suppliers 147,602 162,127 Current Noncurrent 53 a)Petróleo Brasileiro S.A.  Petrobras - renegotiation On March 6, 2006, COPEL signed an agreement with Petrobras to settle the pending issues regarding the gas purchase agreement for the Araucária Thermal Power Plant. This settlement comprised the signature of an Out-of-Court Agreement, under which COPEL Generation, with COPEL as guarantor, acknowledged a R$ 150,000 debt to Petrobras, as grantor of Compagas credits to COPEL Generation, which shall be paid in 60 monthly installments restated by the Selic rate, starting in January 2010. On May 30, 2006, COPEL Generation signed a Mutual Release Agreement with Compagas under which both companies fully and irrevocably release each other from all obligations and rights under the Natural Gas Purchase and Sale Agreement signed by them on May 30, 2000 and terminated on May 31, 2005, renouncing any claims against each other, on any grounds, as of the date of the Out of Court Settlement and Confession of Indebtedness signed by them and by Petrobras, with the participation of COPEL. The debt acknowledged by COPEL Generation remains. b)Main power purchase agreements The table below features the main power purchase agreements signed in the regulated power trading environment. These contracts are shown at original value and are restated annually according to the IPCA inflation index. Period of Purchased power Date of Average purchase supply (annual avg. MW) auction price (R$/MWh) Auction of power from existing facilities 1st Auction - 2005 Product 2005 to 2012 942.92 07.12.2004 57.51 1st Auction - 2006 Product 2006 to 2013 450.88 07.12.2004 67.33 1st Auction - 2007 Product 2007 to 2014 9.79 07.12.2004 75.46 2nd Auction - 2008 Product 2008 to 2015 67.65 02.04.2005 83.13 4th Auction - 2009 Product 2009 to 2016 43.25 11.10.2005 94.91 5th Auction - 2007 Product 2007 to 2014 160.04 14.12.2006 104.74 Auction of power from new facilities 1st Auction - 2008 Hydro Product 2008 to 2037 3.61 16.12.2005 106.95 1st Auction - 2008 Thermal Product 2008 to 2022 28.56 16.12.2005 132.26 1st Auction - 2009 Hydro Product 2009 to 2038 3.26 16.12.2005 114.28 1st Auction - 2009 Thermal Product 2009 to 2023 41.59 16.12.2005 129.26 1st Auction - 2010 Hydro Product 2010 to 2039 66.32 16.12.2005 114.57 1st Auction - 2010 Thermal Product 2010 to 2024 64.30 16.12.2005 121.81 3rd Auction - 2011 Hydro Product 2011 to 2040 57.66 10.10.2006 120.86 3rd Auction - 2011 Thermal Product 2011 to 2025 54.22 10.10.2006 137.44 4th Auction - 2010 Thermal Product 2010 to 2024 18.32 26.07.2007 134.64 5th Auction - 2012 Hydro Product 2012 to 2041 52.50 16.10.2007 129.14 5th Auction - 2012 Thermal Product 2012 to 2026 117.27 16.10.2007 128.37 6th Auction - 2011 Thermal Product 2011 to 2025 51.07 17.09.2008 128.42 7th Auction - 2013 Hydro Product 2013 to 2042 12.24 30.09.2008 98.98 7th Auction - 2013 Thermal Product 2013 to 2027 303.99 30.09.2008 145.23 Santo Antonio 2012 to 2041 106.00 10.12.2007 78.87 Jirau 2013 to 2042 141.51 19.05.2008 71.37 54 Payroll, Social Charges, and Labor Accruals Consolidated Payroll Profit sharing - 64,995 Taxes and social contributions 19,911 19,489 Payroll, net 2,196 1,133 Assignments to third-parties 2 28 Labor accruals Paid vacation and annual bonus ("13th salary") 70,202 55,155 Social charges on paid vacation and annual bonus ("13th salary") 22,036 17,199 Profit sharing 30,539 15,306 Voluntary redundancy program 9,832 - Post-Employment Benefits The consolidated and recognized amounts in liabilities, under Post-Employment Benefits, are summarized below: Consolidated Total Pension Plan (a) Benefits Plan - Plan III (DB) 8,656 8,340 Healthcare Plan (b) Current Noncurrent The consolidated amounts recognized in the statement of operations are shown below: 55 The annual estimated cost of pension plans I and II for 2010, calculated by an independent actuary, resulted in income due to the actuarial gains which are being amortized and whose amounts exceed the regular periodic cost of the plans. Changes in the post-employment benefits balance Consolidated Pension plan - periodic post-employment cost - (61,332) Pension plan (DB) 26,659 25,924 Pension plan (DB) - management 176 95 Healthcare plan - post-employment 13,912 13,338 Healthcare plan contributions 14,514 13,668 Healthcare plan contributions - management 4 2 (-) Transfers to construction in progress (3,586) (3,522) Current Noncurrent Consolidated Balances liabilities liabilities Total As of December 31, 2009 Appropriation of actuarial calculation - 13,912 13,912 Pension and healthcare contributions 41,353 - 41,353 Transfers 9,518 (9,518) - Amortizations (49,569) - (49,569) As of June 30, 2010 Current Noncurrent Consolidated Balances liabilities liabilities Total As of December 31, 2008 Appropriation of actuarial calculation - (47,994) (47,994) Pension and healthcare contributions 39,689 - 39,689 Transfers 5,951 (5,951) - Amortizations (46,512) - (46,512) As of June 30, 2009 a)Pension Plan The Company and its subsidiaries sponsor retirement and pension plans (Pension Plans I, II, and III). Pension Plans I and II are defined benefit plans, while Plan III is a defined contribution plan. The cost shares borne by the plans sponsors are recorded according to an actuarial assessment prepared annually by independent actuaries pursuant to the rules of CVM Ruling no. 371/00. The actuarial and financial assumptions for purposes of actuarial assessment are discussed with the independent actuaries and approved by the sponsors senior management. 56 The flow of payment of contributions under Plans I and II, as of July 2007, was guaranteed under an agreement called Private Agreement for Adjustment of Mathematical Reserves for the Basic and Supplemental Pension Plans, signed on January 20, 1999. Based on legal opinions by external and internal legal experts who reviewed specific clauses of this agreement and concluded that the corresponding liabilities had expired, the Company notified the senior management of Fundação COPEL de Previdência e Assistência Social, on July 27, 2007, that no contribution payments would be made under that agreement as of August 2007. In September 2007, Fundação COPEL disputed COPEL's interpretation, which led to a joint request for review and ruling by the State Department of Supplemental Pension Plans (SPC). After the submission of requested clarifications and the conduction of an actuarial audit recommended by the SPC in November 2007, in October 2008 the SPC requested further clarifications about the report and the opinion of the consulting company in charge of the audit, which had been submitted by the COPEL Foundation in July 2008. On May 20, 2010, The National Supplemental Pension Plan Supervision Office (PREVIC, formerly SPC) issued a letter in response to COPELs request, stating that the debt in question is of actuarial nature rather than financial nature, so that it must be annually reviewed by an actuary. b)Healthcare Plan The Company and its subsidiaries allocate resources for the coverage of healthcare expenses incurred by their employees and their dependents, within rules, limits, and conditions set in specific regulations. Coverage includes periodic medical exams and is extended to all retirees and pensioners for life. Regulatory Charges Consolidated Fuel Consumption Account - CCC 18,807 18,807 Energy Development Account - CDE 16,998 20,942 Global Reversal Reserve - RGR 14,173 7,077 57 Research and Development and Energy Efficiency COPELs balances allocated to Research and Development and Energy Efficiency are broken down below: Applied and used - Payable Balance to be Balance as of Balance as of projects in progress amount used in projects Research and Development - R&D FNDCT - 2,470 - 2,470 1,391 MME - 1,236 - 1,236 696 R&D 21,394 - 85,785 107,179 101,566 Energy Efficiency Program - EEP - Current Noncurrent Changes in the balances of R&D and EEP FNDCT MME R&D EEP Consolidated Balances current current current noncurrent current noncurrent Total As of December 31, 2009 Additions 7,822 3,891 750 7,356 - 10,014 29,833 SELIC interest rate - - 502 3,324 - 3,156 6,982 Payments (6,677) (3,337) - (10,014) Concluded projects (9,314) - (9) - (9,323) As of June 30, 2010 FNDCT MME R&D EEP Consolidated Balances current current current noncurrent current noncurrent Total As of December 31, 2008 Additions 7,096 3,548 2,540 4,556 3,023 6,316 27,079 SELIC interest rate - - 1,353 2,328 1,236 2,233 7,150 Transfers - - (3,509) 3,509 (4,263) 4,263 - Payments (23,534) (11,770) - - - (35,304) Concluded projects - - (2,140) - (2,108) - (4,248) As of June 30, 2009 58 Other Accounts Payable Consolidated Current liabilities Concession charge - ANEEL grant 36,610 36,272 Compensation for use of water resources 19,408 20,573 Collected public lighting charge 18,015 21,082 Reimbursement of customer contributions 9,334 9,451 Participation in consortia 6,753 6,753 Customers 3,947 3,980 Pledged collaterals 3,245 2,840 Reparations to the Apucaraninha Indian community 2,686 2,659 ANEEL inspection fee 1,638 1,613 Advance payments from customers 1,401 3,591 Other liabilities 11,283 7,379 Noncurrent liabilities Reparations to the Apucaraninha Indian community 2,686 2,659 Other liabilities 357 357 Contingencies and Reserves for Litigation The Company is a party to several lawsuits filed before different courts. COPELs senior management, based on the opinion of its legal counsel, has kept a reserve for litigation in connection with lawsuits which are likely to result in losses. Consolidated Balance as of Additions/ Additions to Balance as of Judicial Net Net (reversals) P.,P.,&E. Payments deposits provision provision 30.06.2010 Labor 1 Regulatory - - - Civil: Suppliers (a) 84,024 2,123 - - 86,147 (34,655) 51,492 62,203 Civil and administrative claims 57,213 (6,571) - (3,422) 47,220 (9,436) 37,784 33,315 Easements (b) 14,902 - (5,040) - 9,862 - 9,862 14,185 Condemnation and property (b) 125,339 - 6,665 (70) 131,934 - 131,934 129,260 Customers 5,324 181 - (15) 5,490 (1,225) 4,265 3,962 Environmental claims 10 - - - 10 - 10 11 Tax - - Parent Company Balance as of Balance as of Judicial Net Net Additions Payments deposits provision provision Regulatory claims - - - Civil claims 6,265 - Tax claims 8,930 - (31,214) 59 The amount tied to cases classified as possible losses, estimated by the Company and its subsidiaries as of June 30, 2010, reached R$ 2,068,656, of which R$ 108,208 correspond to labor claims; R$ 1,337,240 to regulatory claims; R$ 142,235 to civil claims; and R$ 480,973 to tax claims. It is important to point out that COPEL has a good chance of success in the lawsuit it filed to dispute the effects of ANEEL Ruling no. 288/02, based on the opinion of its legal counsel, as discussed in Note 33 herein, under the title Electric Energy Trading Chamber (CCEE). For one of the tax claims included in the amount of R$ 480,993 described above, a court-ordered attachment of R$ 181,014 took place in April 2010. Company management is making its best efforts to revert it. Its classification remains as possible loss. The breakdown of the types of lawsuits in which COPEL is involved as of June 30, 2010 is consistent with the one featured in the Company's financial statements as of December 31, 2009. a)Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A. COPEL Distribuição is disputing in court the validity of the terms and conditions of the power purchase and sale agreements signed with Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A., based on the argument that they grant benefits to the selling companies that hurt the public interest. At the same time, both companies, after having rescinded the agreements, filed for arbitration before the Arbitration Chamber of Fundação Getúlio Vargas, which sentenced COPEL to the payment of contractual penalties for having caused the rescission of the agreement. COPEL has filed for a court order making the arbitration ruling void. Management, based on the opinion of its legal counsel that it is likely to lose this case and on the current stage of the lawsuits, decided to set aside a reserve for litigation in the original amount of the debt, restated according to the original contractual terms, which amounted to R$ 98,838 as of June 30, 2010. b)Easements, condemnation, and real estate COPELs real estate claims comprise mostly cases of condemnation and easements, in which compensation is always mandatory pursuant to the Federal Constitution, which requires that the Federal Government pay just compensation, in cash, prior to condemnation of private property or to the imposition of restrictions on the use of property without transfer of title. Lawsuits are usually filed when parties fail to agree on the amount of compensation due. 60 Ivaí Engenharia de Obras S.A. In a lawsuit filed by Ivaí Engenharia de Obras S.A., COPEL Geração e Transmissão was sentenced to the payment of R$ 180,917 as compensation for a supposed economic-financial imbalance under Contract D-01, concerning construction work for the Jordão River diversion project. COPEL appealed this decision and was partially successful, avoiding the application of the SELIC interest rate on top of the penalty interest. COPEL will continue to dispute this claim in court, through all means legally available. In 2007, in light of the evaluation conducted by its Chief Legal Office, which estimates that a loss is probable, the Company set aside a reserve for litigation recorded against property, plant, and equipment, in the amount of R$ 118,058 as of June 30, 2010. Non-Controlling Shareholding Interests Changes in non-controlling interests Consolidated Balances Compagas Elejor UEG Araucária Total As of December 31, 2009 Funds for capital increase - 54,000 - 54,000 Proposed dividends (853) - - (853) Income for the quarter 11,777 6,631 (3,082) 15,326 As of June 30, 2010 Consolidated Balances Compagas Elejor UEG Araucária Total As of December 31, 2008 Proposed dividends (3,520) 9 - (3,511) Income for the quarter 8,774 3,075 1,163 13,012 As of June 30, 2009 61 Stock Capital As of June 30, 2010, Copels paid in share capital, represented by shares with no par value, was R$ 6,910,000. The different classes of shares and main shareholders are detailed below: In number of shares Shareholders Common Class A preferred Class B preferred Total % State of Paraná 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 Eletrobrás 1,530,774 1.06 - 1,530,774 0.56 Free float: BM&FBOVESPA 19,470,777 13.42 127,327 32.31 60,667,059 47.31 80,265,163 29.33 NYSE 148,036 0.10 - - 40,037,162 31.22 40,185,198 14.69 Latibex - 193,171 0.15 193,171 0.07 Municipalities 178,393 0.12 12,797 3.25 - - 191,190 0.07 Other shareholders 375,727 0.26 253,897 64.44 37,237 0.03 666,861 0.24 (1) São Paulo Stock Exchange (2) New York Stock Exchange (3) The Market for Latin-American Securities in Euros, linked to the Madrid Stock Exchange Each share entitles its holder to one vote in the general shareholders meetings. Preferred shares, which do not carry voting rights, are divided into classes A and B. Class A preferred shares enjoy priority in the reimbursement of capital and in the right to non-cumulative annual dividends of 10%, calculated proportionately to the capital represented by the shares of this class. Class B preferred shares enjoy priority in the reimbursement of capital and the right to the distribution of minimum dividends, calculated as 25% of adjusted net income, pursuant to the corporate legislation and to the Companys by-laws, calculated proportionately to the capital represented by the shares of this class. Class B shareholders have priority only over the common shareholders in the distribution of mandatory dividends, which shall only be paid out of the remaining net income after the payment of priority dividends to class A shareholders. According to Article 17 and following paragraphs of Federal Law 6,404/76, dividends paid to preferred shares must be at least 10% higher than those paid to common shares. 62 Gross Revenues from Sales and/or Services Consolidated Electricity sales to final customers Residential 590,983 501,488 Industrial 582,011 509,859 Commercial, services, and other activities 382,069 332,417 Rural 76,643 67,720 Government agencies 50,904 44,379 Public lighting 39,009 35,662 Public services 35,970 32,520 Installment for Adjustment of Network Charges 1,167 1,886 Electricity sales to distributors Agreements for Power Trade on the Regulated Market - CCEAR (auction) 558,135 530,252 Bilateral contracts 109,784 93,372 Electric Energy Trading Chamber - CCEE 77,161 30,100 Availability of the power grid Rate for the use of the distribution system (TUSD) Residential 601,447 560,987 Industrial 523,570 492,188 Commercial, services, and other activities 391,438 369,101 Rural 77,984 75,728 Government agencies 51,839 49,644 Public lighting 39,750 39,893 Public services 36,637 36,378 Free customers 79,357 65,360 Basic Network and basic interface network 95,893 73,933 Connection grid 1,455 1,280 Installment for Adjustment of Basic Network charges (a) (40,091) 5,951 Telecommunications revenues Piped gas distribution Other operating revenues Leases and rents 34,742 63,456 Revenues from services 17,062 20,366 Charged services 3,993 4,722 Other revenues 1,155 601 a)Network charge adjustment share In June 2010, COPEL Geração e Transmissão recorded R$ 40,091 as a network charge adjustment share resulting from revenue discrepancies between July 1, 2009 and June 30, 2010, pursuant to ANEEL Ratification Resolution no. 1008/10. 63 Deductions from Gross Revenues Consolidated Taxes and social contributions on revenues VAT (ICMS) 974,040 847,565 COFINS 357,279 327,314 PIS/PASEP 77,564 71,059 ISSQN 902 903 Regulatory charges Energy Development Account - CDE 113,773 90,605 Fuel Consumption Account - CCC 84,824 99,886 Global Reversal Reserve - RGR 46,025 39,368 Research and development and energy efficiency - R&D and EEP 29,649 27,079 Other 6,350 143 Costs of General and Other revenues Nature of costs and expenses goods and/or Sales administ. (expenses), Consolidated services expenses expenses net Total Energy purchased for resale (a) (1,168,648) - - - (1,168,648) Charges for use of power grid (b) (348,873) - - - (348,873) Personnel and management (c) (294,507) (2,470) (76,865) - (373,842) Pension and healthcare plans (Note 22) (40,677) (278) (10,724) - (51,679) Materials and supplies (d) (32,674) (725) (4,100) - (37,499) Raw materials and supplies for power generation (10,882) - - - (10,882) Natural gas and supplies for gas business (69,306) - - - (69,306) Third-party services (e) (109,973) (13,432) (30,995) - (154,400) Depreciation and amortization (185,958) (4) (13,601) (1,915) (201,478) Provisions and reversals (f) - (10,942) - (40,314) (51,256) Other costs and expenses (g) (15,732) 2,410 (21,455) (82,623) (117,400) Operating Costs and Expenses Consolidated operating costs and expenses are broken down below: 64 Parent Company operating costs and expenses are broken down below: Costs of General and Other revenues Nature of costs and expenses goods and/or Sales administ. (expenses), Consolidated services expenses expenses net Total Energy purchased for resale (a) (764,182) - - - (764,182) Charges for use of power grid (b) (264,664) - - - (264,664) Personnel and management (c) (279,233) (2,163) (70,865) - (352,261) Pension and healthcare plans (Note 22) 7,338 (109) 4,598 - 11,827 Materials and supplies (d) (26,515) (1,428) (4,015) - (31,958) Raw materials and supplies for power generation (13,412) - - - (13,412) Natural gas and supplies for gas business (69,085) - - - (69,085) Third-party services (e) (103,540) (12,207) (27,259) - (143,006) Depreciation and amortization (181,980) (6) (12,778) (1,915) (196,679) Provisions and reversals (f) - (10,579) - (40,144) (50,723) Other costs and expenses (g) (9,602) 2,068 (46,962) (39,115) (93,611) General and Other revenues Parent Nature of costs and expenses administrative (expenses), Company expenses net Total Management (c) (3,638) - (3,638) Healthcare plan (166) - (166) Materials and supplies (7) - (7) Third-party services (e) (2,491) - (2,491) Depreciation and amortization - (377) (377) Provisions and reversals (f) - (15,195) (15,195) Other expenses (551) 165 (386) General and Other revenues Parent Nature of costs and expenses administrative (expenses), Company expenses net Total Management (c) (3,610) - (3,610) Healthcare plan (97) - (97) Materials and supplies (8) - (8) Third-party services (e) (2,500) - (2,500) Depreciation and amortization - (377) (377) Provisions and reversals (f) - 4,003 4,003 Other expenses (1,156) 437 (719) 65 a. Energy purchased for resale Consolidated Eletrobrás - Centrais Elétricas Brasileiras S.A. (Itaipu) 297,357 197,927 Furnas Centrais Elétricas S.A. - auction 172,205 152,101 Companhia Hidro Elétrica do São Francisco - Chesf - auction 161,077 144,900 Electricity purchased for resale - CVA (1) 155,983 (72,585) Companhia Energética de São Paulo - Cesp - auction 62,122 54,476 Itiquira Energética S.A. 58,228 56,762 Program for incentive to alternative energy sources - PROINFA 55,025 26,403 Centrais Elétricas do Norte do Brasil S. A. - Eletronorte - auction 53,168 47,430 Electric Energy Trading Chamber - CCEE 40,249 72,221 Dona Francisca Energética S.A. 29,786 29,949 Companhia Energética de Minas Gerais - Cemig - auction 25,298 26,831 Cia. Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE - auction 18,251 16,660 Light S.A. - auction 13,821 12,557 Tractbel Energia S.A. - auction 10,103 5,530 (-) Pasep/Cofins tax on electricity purchased for resale (100,316) (100,505) Other utilities - auction 116,291 93,525 1) The variation in the balance, compared to the previous year, is due to actual prices under power agreements, particularly those for energy from thermal facilities, and to the realization of amounts recognized in the June 2009 rate review. 66 b. Charges for the use of the power grid Consolidated Furnas Centrais Elétricas S.A. 65,232 57,708 System service charges - ESS 59,632 27,426 Cia Transmissora de Energia Elétrica Paulista - Cteep 34,430 31,156 Companhia Hidro Elétrica do São Francisco - Chesf 31,299 28,447 Eletrosul Centrais Elétricas S.A. 23,762 21,293 Centrais Elétricas do Norte do Brasil S. A. - Eletronorte 23,231 20,704 Companhia Energética de Minas Gerais - Cemig 14,759 10,328 National System Operator - ONS 10,529 10,198 Novatrans Energia S.A. 10,247 9,564 TSN Transmissora Nordeste Sudeste de Energia S.A. 10,230 9,536 Cia Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE 9,211 8,342 CVA - charges 9,003 (9,131) Empresa Amazonense de Transmissão de Energia - Eate 8,560 7,978 ATE II Transmissora de Energia S.A. 4,383 4,047 Empresa Norte de Transmissão de Energia S.A. - Ente 4,349 4,061 Itumbiara Transmissora de Energia Ltda 4,138 3,864 Expansion Transmissora de Energia Elétrica S.A. 3,964 3,699 Empresa Transmissora de Energia Oeste Ltda - Eteo 3,554 3,267 STN Sistema de Transmissão Nordeste S.A 3,490 3,260 NTE Nordeste Transmissora de Energia S.A 3,069 2,865 ATE Transmissora Energia S.A 2,730 2,688 Integração Transmissão Energia-INTESA 2,708 2,198 ATE III Transmissora Energia S.A 2,241 2,123 Arthemis Transmissora de Energia S.A 1,844 1,745 Pasep/Cofins taxes on charges for the use of the power grid (31,757) (29,527) Other utilities 34,035 26,825 c. Personnel and management Parent Company Consolidated Personnel Wages and salaries - - 240,882 232,955 Social charges on payroll - - 88,134 81,764 - - Provision for profit sharing - - 32,545 32,986 Meal assistance and education allowance - - 29,642 26,978 Compensation - voluntary redundancy/retirement - - 13,706 14,994 - - (-) Transfers to construction in progress - - (36,423) (42,597) - - Management Wages and salaries 2,881 2,885 4,495 4,378 Social charges on payroll 757 725 936 882 (-) Transfers to construction in progress - - (75) (79) 67 d. Materials and Supplies Consolidated Materials for use in the electric system 13,485 7,834 Fuel and vehicle parts 11,603 10,353 Cafeteria supplies 3,582 2,854 Materials for use in civil construction 2,212 1,260 Office supplies 2,188 2,916 Service tools 799 1,197 Safety supplies 945 1,055 Lodging 633 474 Information technology equipment and supplies 415 1,060 Other materials and supplies 1,637 2,955 e. Services from third-parties Parent Company Consolidated Power grid maintenance - - 42,324 36,618 Meter reading and bill delivery - - 14,658 15,350 Authorized and registered agents - - 11,715 10,396 Technical, scientific, and administrative consulting 851 689 9,465 13,383 Data processing and transmission - - 9,031 7,584 Administrative support services - - 8,394 7,704 Security - - 8,155 7,122 Travel 72 38 6,218 5,656 Telephone services - - 5,709 5,431 Civil maintenance services - - 5,192 2,968 Maintenance of easement areas - - 4,839 3,319 Personnel training 1 - 4,109 2,689 Customer service - - 3,601 2,189 Services in "green areas" - - 3,342 2,622 Satellite communication services - - 2,502 1,716 Vehicle maintenance and repairs - - 2,429 2,036 Freight services - - 2,057 1,883 Telephone operator services - - 1,731 1,499 Postal services - - 1,673 1,517 Auditing 1,094 1,115 1,615 1,629 Advertising 305 982 1,113 Other services 168 658 4,659 8,582 68 f. Provisions and reversals Parent Company Consolidated Allowance for doubtful accounts (ADA) ADA - customers and distributors (Note 5) - - 10,812 10,000 ADA - third-party services and other receivables - - 130 579 - - Reserve (reversal) for litigation (Note 26) Labor - - 31,199 19,595 Regulatory - - (7) 144 Suppliers - - 2,123 1,146 Civil and administrative law 6,265 (132) (6,571) 22,310 Customers - - 181 282 Environmental - - - 11 Tax 8,930 (3,871) 13,389 (3,344) g. Other operating costs and expenses Consolidated Compensation for the use of water resources 60,315 23,351 Concession charge - ANEEL grant 18,962 18,891 Losses in the disposal and sale of assets 10,162 4,990 ANEEL Inspection Fee 9,977 7,660 Taxes 7,766 6,193 Leases and rents 7,400 6,712 Reparations 6,952 33,715 Insurance 3,573 3,088 Own power consumption 3,096 3,015 Advertising 1,923 1,608 Donations - Rouanet Law and children's and teenagers' rights fund - FIA 1,850 1,342 Cost and expense recovery (23,197) (23,455) Other costs and expenses (revenues), net 8,621 6,501 69 Interest Income (Expenses), Net Parent Company Consolidated Interest income Income from financial investments 15,272 20,456 71,935 91,980 Monetary variation of CRC transfer (Note 6) - - 66,039 (13,286) Income from CRC transferred to State Gov. (Note 6) - - 40,172 42,297 Penalties on overdue bills - - 35,227 39,177 Interest on deferred regulatory assets (CVA) - - 10,685 11,222 Interest on taxes paid in advance 3,107 1,488 4,220 3,601 Fines - - 4,884 5,681 Interest and commissions on loan agreements 39,236 40,294 - - Other interest income 4,504 342 7,091 7,644 (-) Interest expenses Interest on loans and financing 42,186 54,258 59,116 82,597 PIS/PASEP and COFINS taxes on IOC 345 347 745 734 Monetary and exchange variations - 3 13,516 (3,300) Interest on tax installments 4,826 - 7,642 - IOF tax 9 - 6,882 4,606 Interest on R&D and EEP - - 6,982 7,150 Interest on deferred regulatory liabilities (CVA) - - 3,293 1,239 Other interest expenses - 1 2,247 1,129 Spot Market (CCEE) The Wholesale Energy Market or MAE has ceased its operations, and as a consequence its activities, assets, and liabilities were absorbed on November 12, 2004 by the Electric Energy Trading Chamber (CCEE or Spot Market), a private corporate entity subject to ANEEL regulation and inspection. COPEL has not recognized as actual and final the data concerning the sale of electric energy by COPEL Distribuição on the Wholesale Energy Market (MAE or Spot Market), currently CCEE, in 2000, 2001, and the first quarter of 2002. These figures were calculated according to criteria and amounts that take into account decisions by the Regulatory Agency which have been challenged by the Company both administratively and judicially. The Company's claim is substantially based on the fact that it conducted power sale transactions, which should not serve as basis for calculations made by the regulatory agency, only to fulfill contractual obligations to customers on the southeastern market. The estimated amount of discrepancies in calculation was approximately R$ 1,317,000 (restated as of June 30, 2010), which has not been recognized by the Company as a supplier liability. 70 Based on the opinion of its legal counsel, management considers it possible that the final rulings in these lawsuits will be favorable to the Company. Current transactions at CCEE Copel Geração e Copel UEG Transmissão Distribuição Elejor Araucária Consolidated Current assets (Note 5) Until December 2009 - 901 - 105 1,006 28,761 From January through March 2010 27,117 - 1,455 - 28,572 28,572 From April through June 2010 25,871 - 211 - 26,082 - Current liabilities (Note 20) From January through March 2010 - 3,899 - - 3,899 3,899 From April through June 2010 - 7,671 - - 7,671 - Changes in the CCEE balances Balances Payments Additions Balances Current assets Until December 2009 28,761 (27,755) - 1,006 From January through March 2010 28,572 - - 28,572 From April through June 2010 - (7,580) 33,662 26,082 (-) Current liabilities From January through March 2010 3,899 - - 3,899 From April through June 2010 - (7,201) 14,872 7,671 Net total (1) Unaudited information. Financial Instruments The use of financial instruments by the Company is restricted to Cash and Cash Equivalents, Customers and Distributors, Accounts Receivable from Government Agencies, Recoverable Rate Deficit (CRC) Transferred to the Government of the State of Paraná, Bonds and Securities, Collaterals and Escrow Accounts, Loans and Financing, Debentures, and Suppliers. 71 a) Market Value of Financial Instruments The market values of the Companys main financial instruments as of June 30, 2010, which were close to their carrying values, are shown below: Financial instruments Consolidated Market value Book value Cash and cash equivalents 1,476,519 1,476,519 1,695,486 Customers and distributors (1) 1,023,129 1,023,129 1,029,922 Accounts receivable from government agencies (1) 140,307 140,307 137,673 CRC transferred to State Government (2) 1,296,238 1,296,238 1,275,734 Bonds and securities (3) 47,316 47,348 44,385 Collaterals and escrow accounts - bonds (3) 115,660 115,666 119,968 Loans and financing (4) 918,426 918,426 921,786 Debentures (5) 612,446 618,699 604,518 Suppliers - Eletrobrás (Itaipu) (1) 80,263 80,263 79,263 Suppliers - Petrobras (Compagas) (1) 27,549 27,549 26,259 Other suppliers (1) 597,970 597,970 619,991 1) Amounts recognized at nominal realization value and similar to market values. 2) This amount represents the transfer to the Government of the State of Paraná of credits owed by the Federal Government, under a specific agreement, similar to a loan, yielding interest of 6.65% p.a., plus restatement according to the variation of the IGP-DI inflation index. Thus, the value of this asset is determined by rates set by the market, and it is shown at present value. 3) The market values of quotas in investment funds have been calculated according to criteria established by the respective by-laws and ratified by the managing banks. 4) All loan agreements signed by the Company provide for restatement of balances according to market indicators. Thus, the balance of loans and financing is shown at present value. 5) The market value of the Companys debentures was calculated according to the Unit Price quote on June 30, 2010, obtained from the National Association of the Financial Market Institutions (ANDIMA). 72 b)Risk Factors 1) Credit risk The Companys credit risk comprises the possibility of losses due to difficulties in collecting payment of bills issued to customers, concession holders, and permission holders. This risk is closely tied to factors that are either internal or external to COPEL. To minimize this risk, the Company focuses on the management of receivables, detecting customer segments which are most likely not to pay their bills, suspending power supply, and implementing specific collection policies, tied to real estate or personal securities whenever possible. Doubtful accounts are properly covered by provisions to offset potential losses in their realization. 2) Foreign currency risk This risk comprises the possibility of losses due to fluctuations in exchange rates, which may reduce assets or increase liabilities denominated in foreign currencies. The Companys foreign currency indebtedness is not significant and it is not exposed to foreign exchange derivatives. The Company monitors all relevant exchange rates. The effect of the exchange rate variation resulting from the power purchase agreement with Eletrobrás (Itaipu) is recorded under the account for compensation of Portion A as invoices are paid and it is passed on to customers in COPEL Distribuição's annual rate reviews. The exchange rate variation resulting from the purchase of gas from Petrobras by Compagas has a direct impact on the Company's results. Compagas continually negotiates with its customers, trying whenever possible to pass these costs on to them. The Companys exposure to foreign currency risk is shown below: Net Assets Liabilities exposure Collaterals and escrow accounts 28,940 - 28,940 Loans and financing - (83,081) (83,081) Suppliers Eletrobrás (Itaipu) - (80,263) (80,263) Petrobras (purchase of gas by Compagas) - (27,549) (27,549) 73 Sensitivity analysis The Company has developed a sensitivity analysis in order to measure the impact of the devaluation of the U.S. dollar on its loans and financing subject to exchange risk. The baseline takes into account the existing balances in each account as of June 30, 2010, with the exchange rate of R$/US$ 1.80, and the likely scenario also takes into account an exchange rate (end of period) of R$/US$ 1.80, which is a market average projection for 2010 according to the Focus Report issued by the Brazilian Central Bank on July 2, 2010. The adverse and remote scenarios, take into account deterioration of 25% and 50%, respectively, compared to the likely scenario in the main risk factor for each financial instrument. Baseline Likely Adverse Remote Risk Scenario Scenario Scenario Financial Assets Collaterals and escrow accounts USD appreciation 28,940 28,940 36,175 43,410 Financial Liabilities Loans and financing IDB USD appreciation 19,225 19,225 24,030 28,836 STN USD appreciation 63,832 63,832 79,789 95,747 Eletrobrás USD appreciation 24 24 31 37 (1) Calculation does not take into account the influence of fluctuations in the IDB currency basket 3) Interest rate and monetary variation risk This risk comprises the possibility of losses due to fluctuations in interest rates or other indicators, which may reduce revenues or increase financial expenses in connection with assets and liabilities on the market. The Company has not engaged in transactions with derivatives to cover this risk, but it has continued to monitor interest rates and market indicators, in order to assess the potential need for such transactions as a way of protecting against such risks. The Companys exposure to interest rate and monetary variation risks is shown below: Net Assets Liabilities exposure Financial investments 1,412,232 - 1,412,232 CRC transferred to State Government 1,296,238 - 1,296,238 Loans and financing - (835,345) (835,345) Debentures - (618,699) (618,699) 74 Sensitivity analysis The Company has developed a sensitivity analysis in order to measure the impact of variable interest rates and monetary variations on its financial assets and liabilities subject to these risks. The baseline takes into account the existing balances in each account as of June 30, 2010, and the likely scenario takes into account the indicators (CDI/SELIC, IGP-DI, IGP-M, and TJLP) estimated as market average projections for 2010 according to the Focus Report issued by the Brazilian Central Bank on July 2, 2010. The adverse and remote scenarios, take into account deterioration of 25% and 50%, respectively, compared to the likely scenario in the main risk factor for each financial instrument. Baseline Likely Adverse Remote Operation Risk Scenario Scenario Scenario Financial assets Financial investments Lower CDI/SELIC 1,412,232 1,560,092 1,523,121 1,486,173 CRC transferred to State Government Lower IGP-DI 1,296,238 1,339,864 1,312,122 1,284,379 Financial liabilities Loans and financing Banco do Brasil Higher CDI 341,110 361,207 366,059 370,847 Eletrobrás - Finel Higher IGP-M 192,344 193,603 194,459 195,315 Eletrobrás - RGR No Risk 112,580 112,580 112,580 112,580 BNDES - Compagás Higher TJLP 9,596 9,880 9,950 10,019 Finep Higher TJLP 7,100 7,311 7,363 7,414 BNDES Copel Geração e Transmissão Higher TJLP 86,270 88,820 89,446 90,068 Banco do Brasil transfer of BNDES funds Higher TJLP 86,345 88,897 89,524 90,146 Debentures Higher CDI 618,699 655,149 663,949 672,634 (1) Loan restated according to the UFIR rate 4) Accelerated maturity risk This risk results from the potential breach of restrictive contract provisions, such as those contained in the loan, financing, and debenture agreements of the Company, which usually require that certain economic and financial indicators, which are calculated and analyzed periodically for compliance, be kept at determined levels (financial covenants). 5) Power shortage risk This risk results from the possibility of periods with low levels of rainfall, since Brazil relies heavily on hydroelectric sources, which depend on the water levels in their reservoirs to operate. A long period of drought may reduce the water levels in power plant reservoirs and result in losses due to reduced revenues if a new rationing program is implemented. 75 According to the 2009 Annual Power Operation Plan, published annually at www.ons.org.br, the National System Operator projects a comfortable situation in terms of supply to the power market over the next 5 years, from May 2009 until December 2013, based on the probability analyses used in this kind of study. The criteria for guarantee of supply established by the National Power Policy Council (CNPE) (risk of power deficit below 5%) is easily met in all regions of Brazil during this five-year period) . Unaudited information. 6) Risk of non-renewal of concessions COPEL holds concessions for power generation, transmission, and distribution services, with the expectation that they will be renewed by the Ministry of Mines and Energy (MME) with the support of ANEEL. If the extension of these concessions is not approved by the regulatory authority or even if it occurs at additional costs to the Company ("costly concession"), current profitability and activity levels may be affected. 7) Financial instruments - derivatives Pursuant to CVM Ruling no. 550, dated October 17, 2008, COPEL reviewed its transactions and did not identify any derivative instruments. 8) Risk of failure to meet the construction schedule under Concession Contract no. 001/2007  MME  Mauá Power Plant In the event of failure to observe the construction schedule for the Mauá Power Plant, the members of Consórcio Energético Cruzeiro do Sul are subject to the fines established in the applicable legislation, particularly those established under ANEEL resolutions. In addition to penalties, the members of the consortium are liable to fulfill the power sale agreements signed in the regulated environment (CCEARs), pursuant to ANEEL regulation. Delays in the delivery of power from the Mauá Power Plant will need to be attributable to court orders which prevented the beginning of construction or interrupted it, i.e., an obligation affected by the acts of third-parties, particularly those of the government, or to an act of God or force majeure . In these circumstances, the concession contract itself provides for the waiver of liability of the concession holders. 76 Related-Party Transactions a) Parent Company Parent Company Related party / Nature of operation Assets Liabilities Income Controlling shareholders State of Paraná Dividends payable (1) - - 3,753 32,336 - - BNDESPAR (5) Dividends payable - - - 17,149 - - Senior management Wages, social charges, and others (Note 31.c) - (3,638) (3,610) Pension and healthcare contributions (Note 22) - (166) (97) The main transactions between the Parent Company and its subsidiaries and investees are shown in Note 14, Receivables from Related Parties, and Note 15, Investments. The Parent Company became in 2002 guarantor of the loans signed by its investee Dona Francisca Energética S.A. with the National Economic and Social Development Bank (BNDES) (joint debtor), and with Bradesco (joint debtor). As of June 30, 2010, the outstanding debt balances were R$ 29,883 and R$ 18,010, respectively. 77 b) Consolidated Consolidated Related party / Nature of operation Assets Liabilities Income 31.03.2010 Controlling shareholders State of Paraná Dividends payable (1) - - 3,753 32,336 - - Electricity bill installments (2) 37,871 37,030 - - 894 2,530 Luz Fraterna Program (3) 4,025 10,318 - Telecom bill installments (2) 4,160 4,067 - - 126 358 Wages and social charges of transferred employees (4) 2,307 2,233 - CRC (Note 6) 1,296,238 1,275,734 - - 106,211 29,011 ICMS (VAT) (Note 7.2) 117,774 118,138 152,882 153,078 - - BNDES (5) Financing for investments in gas pipelines (N. 18.e) - - 9,596 11,177 (568) (534) Financing for the Mauá HPP and its Associated Transmission System (Note 18.g) - - 86,270 85,999 (4,738) - BNDESPAR (5) Debentures - (3,248) (11,095) Dividends payable - - - 17,149 - - Investees Dona Francisca Energética Purchase of electricity (6) - - 4,936 5,100 (29,786) (29,949) Dividends receivable by COPEL 28 2,317 - Sanepar Dividends receivable by Dominó Holdings 3,684 5,135 - Senior management Wages, social charges, and others (Note 31.c) - (5,431) (5,260) Pension and healthcare contributions (Note 22) - 180 97 Other related parties Petrobras Lease of Araucária TPP (Note 1) 2,169 546 - - 5,107 35,435 Suppy and transport of gas (7) 545 244 - - 3,046 8,293 Purchase of gas for resale (7) - - 27,549 26,259 (69,231) (68,828) Advance payment to suppliers (7) 10,800 8,290 - Dividends payable (7) - - 1,098 2,229 - - Dutopar Participações Ltda (8) Dividends payable - - 1,098 2,229 - - Paineira Participações S.A. (9) Dividends payable - - - 2,145 - - Fundação Copel Rent of administrative facilities - (4,106) (3,771) Pension and healthcare plans (Note 22) - - 381,177 377,372 - - Instit. de Tecnol. p/ o Desenvolvimento - Lactec (10) Services rendered and R&D 28,793 23,012 106 40 (2,951) (7,589) The amounts resulting from the operating activities of COPEL Distribuição involving related parties are billed at the rates approved by ANEEL, and those of COPEL Telecomunicações are accounted for according to terms and conditions similar to those in effect in transactions with independent parties. 78 1) Total dividends for fiscal year 2009 distributed to the State of Paraná, controlling shareholders, amounted to R$ 73,958. 2) Agreement for renegotation of power bills and Luz Fraterna Program bills with COPEL Distribuição, in the original amount of R$ 84,883, and agreement for renegotiation of the bills for internet connection at public schools with COPEL Telecomunicações, in the amount of R$ 12,000. These agreements were signed on April 20, 2007, for payment in 45 monthly installments, restated according to the SELIC interest rate, generating the financial revenues shown in the table above. 3) The Luz Fraterna Program, created under Law no. 491, dated September 11, 2003, allows the State Government to pay for the electricity bills of low income families in Paraná  which have duly applied for the program  provided their consumption does not exceed 100 kWh a month. This benefit is available to residential customers with single phase connections, rural customers with single phase connections or two phase connections with circuit breakers of up to 50 ampères. Applicants must not have more than one electricity bill under their names and must not have any pending debts to COPEL. 4) Reimbursement of wages and social charges for employees transferred to the Paraná State Government. The Company set aside a provision in the amount of R$ 2,036 in connection with the balances as of June 30, 2010 and March 31, 2010. 5) BNDESPAR holds 26.41% of the Companys common shares and has the right, under a shareholders agreement, to appoint two members of the Board of Directors. BNDESPAR is a wholly-owned subsidiary of BNDES, with which the Company has financing agreements, described in Note 18. On March 5, 2010, ELEJOR paid off the debentures held by BNDESPAR. Total dividends for fiscal year 2009 distributed to BNDESPAR amounted to R$ 51,193. 6) Power purchase agreement signed by Dona Francisca Energética and COPEL Geração e Transmissão, expiring on October 6, 2015. 79 7) These balances refer to transactions with Petrobras, which holds a 24.5% interest in Compagas, and with its subsidiaries, Petrobras Distribuidora S.A. - BR and Petrobras Gás S.A.  Gaspetro. The supply and transport of piped gas and the purchase of gas for resale are conducted at market prices and conditions. Advance payments to suppliers refer to the gas purchase contract covering guaranteed volumes and transport capacity, higher than those actually consumed and used, and are covered by a future compensation clause. Compagas has the right to receive gas in subsequent months, and it may offset amounts under contract but not consumed over a period of up to 10 years. In light of the prospects of increased consumption by the market, Compagas management believes the company will consume the accumulated gas volumes as of December 31, 2009 in the next fiscal years. 8) Dutopar Participações Ltda. holds 24.5% of Compagas share capital. 9) Paineira Participações Ltda. holds 30% of ELEJOR share capital. The Institute of Technology for Development (LACTEC) was constituted on February 6, 1997 as a nonprofit organization whose goal is to promote economic, scientific, technological, and social development and the sustainable conservation of the environment. In 2000, it was qualified by the Ministry of Justice, based on Law no. 9,970, as a Public Interest Civil Society Organization (OSCIP), which allows it, among other things, to enter partnerships with government agencies with no need for competitive bidding. Its members are: COPEL, the Federal University of Paraná (UFPR), the Engineering Institute of Paraná (IEP), the Paraná Federation of Industries (FIEP), and the Commercial Association of Paraná (ACP). LACTEC has service and R&D contracts with COPEL Geração e Transmissão and COPEL Distribuição, which are subject to prior or later control and approval by ANEEL. The asset balances refer to Energy Efficiency and R&D programs, recorded under current assets, in service in progress, until the respective projects are concluded, pursuant to ANEEL. Financial Statements by Wholly-Owned Subsidiaries Shown below are the financial statements, reclassified for purposes of standardization of the chart of accounts, as of June 30, 2010, of the following subsidiaries of COPEL: Copel Geração e Transmissão (GET), Copel Distribuição (DIS), Copel Telecomunicações (TEL), Compagas (COM), Elejor (ELE), UEG Araucária (UEG), Copel Empreendimentos (CEM), Centrais Eólicas (CEO), and Dominó Holdings (DOM). In order to allow the analysis of the statement of operations according to the nature of the expenses, the operating costs and expenses are presented in aggregate form. 80 ASSETS GET DIS TEL COM ELE UEG CEO DOM TOTAL ASSETS CURRENT ASSETS Cash and cash equivalents 990,456 131,201 15,569 38,724 49,720 119,841 8,326 1,604 Customers and distributors, net 233,997 856,173 - - 17,045 - 134 - Telecommunications services, net - - 20,388 - Distribution of piped gas - - - 27,546 - Dividends receivable 4,480 - 3,684 Construction in progress 22,807 72,434 - - 477 - - - CRC transferred to the State Government - 52,595 - Taxes and social contributions 3,630 95,058 2,670 564 - 16,653 188 800 Deferred income tax and social contribution 18,499 61,068 1,070 - CVA regulatory assets - 182,372 - Bonds and securities 488 5,001 - Collaterals and escrow accounts 73,202 19,123 - 251 23,338 28 - - Other receivables 11,763 39,313 1,390 846 434 2,294 3 14 Inventories 8,685 78,544 9,487 1,217 - NONCURRENT ASSETS Long-term receivables - 91 Customers and distributors, net - 50,387 - Distribution of piped gas - - - 18,434 - CRC transferred to the State Government - 1,243,643 - Taxes and social contributions 7,929 73,561 5,382 - Deferred income tax and social contribution 73,369 243,448 5,727 527 - CVA regulatory assets - 26,110 - Bonds and securities 41,858 - Collaterals and escrow accounts - 28,940 - Judicial deposits 8,652 78,087 - 181 227 249 - 91 Advance payments to suppliers - - - 10,800 - Other receivables 1,881 4,566 - 539 - Investments - 2 - - - Property, Plant, and Equipment - Intangible Assets 13 - LIABILITIES GET DIS TEL COM ELE UEG CEO DOM TOTAL LIABILITIES CURRENT LIABILITIES Loans and financing 54,825 16,449 - 6,367 - Suppliers 120,991 422,751 6,331 27,951 4,181 5,067 3 1 Taxes and social contributions 110,173 172,062 2,575 11,338 9,661 1,157 44 953 Deferred income tax and social contribution - 62,006 - Dividends payable 473,108 206,481 1,156 4,481 - - 6,400 3,715 Payroll and labor provisions 35,127 108,044 8,905 2,237 147 78 - 6 Post-employment benefits 6,289 16,436 1,019 - CVA regulatory liabilities - 121,745 - Other regulatory liabilities 40,091 1,311 - Regulatory charges 3,863 46,115 - R&D and EEP 9,317 101,641 - - 3,099 576 - - Concession charge - ANEEL grant - 36,610 - - - Other accounts payable 29,664 44,030 158 1,081 1,344 33 - - LONG-TERM LIABILITIES - 4 Loans and financing 335,153 161,998 - 3,229 - Contingencies and Reserve for Litigation 202,594 248,361 891 328 342 3,053 - 4 Investees and subsidiaries - 686,736 - - 279,863 - - - Suppliers 178,911 - Taxes and social contributions - 50,001 - - - 859 - - Deferred income tax and social contribution - 9,068 - 8,059 - Post-employment benefits 97,246 244,466 14,652 1,006 - CVA regulatory liabilities - 59,784 - R&D and EEP 24,429 89,914 - Other accounts payable 2,686 - - 357 - SHAREHOLDERS' EQUITY Stock capital 3,505,994 2,624,841 194,755 135,943 69,450 707,440 3,061 113,368 Capital reserves - 1,322 - - - Legal reserve 155,706 82,274 1,886 12,746 2,017 - - 13,700 Retained earnings for investments - 468,552 22,815 39,005 28,747 - - 175,516 Accrued income (losses) 276,224 (4,928) 14,978 24,035 22,103 (71,585) 536 13,009 Adv. payment for future capital increase - 180,000 - - - 81 STATEMENT OF OPERATIONS GET DIS TEL COM ELE UEG CEM CEO DOM OPERATING REVENUES - - Elecricity sales to final customers 79,556 1,681,328 - Electricity sales to distributors 743,890 32,054 - - 95,247 - - 580 - Charges for the use of the power grid 93,705 1,808,438 - Telecommunications revenues - - 82,086 - Distribution of piped gas - - - 148,456 - Leases and rents 534 29,701 - - - 5,107 - - - Other operating revenues 17,189 6,597 - 1,482 - DEDUCTIONS FROM OPERATING REVENUES - - NET OPERATING REVENUES - - OPERATING COSTS AND EXPENSES Electricity purchased for resale (28,013) (1,267,326) - Charges for the use of the power grid (94,540) (286,850) - - (3,631) (6,716) - - - Personnel and management (88,433) (256,221) (18,849) (5,489) (860) (338) - - (14) Pension and healthcare plans (12,313) (36,361) (2,387) (452) - Materials and supplies (6,986) (29,577) (635) (159) (98) (38) - - - Raw materials and supplies for generation (10,007) - (875) - - - Natural gas and supplies for gas business - - - (69,306) - Third-party services (29,868) (131,207) (7,775) (2,699) (4,358) (2,041) (2) (29) (267) Depreciation and amortization (66,596) (88,651) (16,332) (4,806) (8,195) (16,052) - (104) (365) Provisions and reversals 16,306 (53,133) 925 (7) (152) - Concession charge - ANEEL grant - (18,961) - Other operating costs and expenses (61,609) (29,023) (1,468) (1,590) (4,748) (150) (36) (11) (17) GROSS OPERATING INCOME (LOSSES) Interest income (expenses) 14,955 115,732 1,998 1,837 (15,937) 6,166 352 339 (365) Result of equity in investees (8,620) - (9,246) - 17,707 OPERATING INCOME (LOSSES) Provision for income tax and s. contribution (153,552) (109,331) (7,854) (12,326) (11,336) - (63) (50) (2) Deferred income tax and social contribution 7,856 110,723 185 3 - INCOME (LOSSES) FOR THE PERIOD Statement of Operations Broken Down by Company In order to allow the analysis of the statement of operations according to the nature of the expenses, the operating costs and expenses are presented in aggregate form for the quarter ended on June 30, 2010, not taking into account the results of equity in the Parent Companys subsidiaries. 82 STATEMENT OF OPERATIONS Parent Company Subtractions and noncontrolling interests GET DIS TEL COM ELE UEG Othe r Consolidated OPERATING REVENUES - Electricity sales to final customers 79,556 1,681,328 - (2,127) 1,758,757 Electricity sales to distributors 743,890 32,054 - - 95,247 - 580 - (126,691) 745,080 Charges for the use of the power grid 93,705 1,808,438 - (42,864) 1,859,279 Telecommunications revenues - - 82,086 - (21,152) 60,934 Distribution of piped gas - - - 148,456 - 148,456 Leases and rents 534 29,701 - - - 5,107 - - (600) 34,742 Other operating revenues 17,189 6,597 - 1,482 - (3,058) 22,210 DEDUCTIONS FROM OPERATING REVENUES - - NET OPERATING REVENUES - OPERATING COSTS AND EXPENSES Electricity purchased for resale (28,013) (1,267,326) - 126,691 (1,168,648) Charges for the use of the power grid (94,540) (286,850) - - (3,631) (6,716) - - 42,864 (348,873) Personnel and management (88,433) (256,221) (18,849) (5,489) (860) (338) (14) (3,638) - (373,842) Pension and healthcare plans (12,313) (36,361) (2,387) (452) - - - (166) - (51,679) Materials and supplies (6,986) (29,577) (635) (159) (98) (38) - (7) - (37,500) Raw materials and supplies for generation (10,007) - (875) - - - (10,882) Natural gas and supplies for gas business - - - (69,306) - (69,306) Third-party services (29,868) (131,207) (7,775) (2,699) (4,358) (2,041) (298) (2,491) 26,337 (154,400) Depreciation and amortization (66,596) (88,651) (16,332) (4,806) (8,195) (16,052) (469) (377) - (201,478) Provisions and reversals 16,306 (53,133) 925 (7) (152) - - (15,195) - (51,256) Concession charge - ANEEL grant - (18,961) - (18,961) Compensation for use of water resources (56,248) - - - (4,066) - (60,314) Other operating costs and expenses (5,361) (29,023) (1,468) (1,590) (682) (150) (64) (386) 600 (38,124) GROSS OPERATING INCOME (LOSSES) - Interest income (expenses) 14,955 115,732 1,998 1,837 (15,937) 6,166 326 14,754 - 139,831 Equity in results of investees - 17,707 38,046 - 55,753 OPERATING INCOME (LOSSES) - Provision for income tax and s. contribution (153,552) (109,331) (7,854) (12,326) (11,336) - (115) (1,983) - (296,497) Deferred income tax and social contribution 7,856 110,723 185 3 - - - 3,337 - 122,104 Non-controlling shareholders' interests - (15,326) (15,326) INCOME (LOSSES) FOR THE PERIOD Statement of Added Value For the quarters ended on June 30, 2010 and June 30, 2009: 83 Consolidated Revenues Electricity, services, and other revenues 4,629,457 4,217,412 Allowance for doubtful accounts (10,942) (10,579) Other operating revenues (expenses) (10,364) (5,483) Total ( - ) Supplies acquired from third parties Electricity purchased for resale 1,268,964 864,687 Charges for the use of the power grid ( - ) ESS 320,998 266,765 Materials, supplies, and services from third-parties 209,410 193,675 Natural gas and supplies for the gas business 88,115 88,080 Emergency capacity charges and PROINFA 6,350 143 Other 61,871 84,296 Total ( ) GROSS ADDED VALUE ( - ) Depreciation and amortization ( ) NET ADDED VALUE ( + ) Transferred Added Value Interest income 240,253 191,616 Result of equity in subsidiaries and investees 55,753 21,481 Total ADDED VALUE TO DISTRIBUTE (next page) 84 (continued) Consolidated % % DISTRIBUTION OF ADDED VALUE: Personnel Salaries and wages 245,377 237,334 Pension and healthcare plans 51,678 (11,827) Meal assistance and education allowance 29,642 26,978 Social charges - FGTS 19,919 19,169 Labor indemnifications (reversal) 13,706 14,994 Profit sharing 32,545 32,986 Transfer to construction in progress (36,498) (42,676) Total Government Federal 944,322 925,655 State 968,727 841,441 Municipal 1,632 1,431 Total Financing agents Interests and penalties 93,541 92,849 Leases and rents 7,400 6,712 Total Shareholders Non-controlling shareholders' interests 15,326 13,012 Retained earnings 359,654 562,064 Total The accompanying notes are an integral part of these financial statements. 85 39. Subsequent Event COPEL wins at auction a concession for a power plant in Mato Grosso At auction of power from new power generation facilities held on July 30, 2010, COPEL won the concession to build and operate the Colíder Power Plant, which will be built on the Teles Pires River (State of Mato Grosso), featuring 300 MW of installed capacity and 179.6 MW of assured power. COPEL beat the competition by offering a 10.9% discount off the base price set by ANEEL and committing to selling 70% of the eletricity generated by the facility at a price of R$ 103.40 (one hundred and three reais and fourty cents) per MWh. The energy from this facility will be distributed to 27 distribution utilities throughout the country. The mandatory sale in the regulated environment of 70% of the assured power from the Colíder Power Plant will secure total annual revenues of R$ 113,200, for 30 years, to COPEL. The remaining 30% will be dealt on the free market, where sales prices are higher. Since it is a project included in the Federal Government's Growth Acceleration Program (PAC), COPEL will file for an exemption from the National Monetary Council to make it eligible for BNDES financing. The facilitys transmission system will comprise a substation and a 130-km transmission line, both running at 500 thousand volts. The preliminary environmental license for the Colíder Hydroelectric Power Plant was issued in December 2009. 86 COMMENTS ON THE PERFORMANCE OF THE COMPANY IN THE QUARTER (In thousands of reais , except where otherwise indicated) 1 Distribution Customer connections  In June 2010, COPEL supplied 3,671,272 customers (3,571,243 in June 2009), with an increase of 100,029 customers (2.8%) over the past 12 months. Compact-design distribution lines  COPEL has continued to implement compact-design distribution lines in urban areas with a high concentration of trees surrounding the distribution grids. This technology helps to preserve the environment, as trees in the vicinity of power grids do not need to be cut off or severely trimmed, and to improve the quality of power supply by reducing the number of unplanned outages. The total length of urban compact-design distribution lines in operation as of June 2010 was 2,008 km (1,746 km as of June 2009), with an increase of 262 km (15.0%) over the past 12 months. Secondary Isolated Lines  COPEL has also invested in low-voltage (127/220 V) secondary isolated lines, which offer such significant advantages over regular overhead lines as: - improvement in DEC and FEC distribution performance indicators; - defense against illegal connections; - improved environmental conditions and reduced tree areas subject to trimming; - improved safety; - reduced voltage drops throughout the grid; and - increased transformer useful life due to the reduction of short-circuits, among other advantages. The total length of secondary isolated lines in operation as of June 2010 was 5,568 km (4,305 km as of June 2009), with an increase of 1,263 km (29.3%) over the past 12 months. Market breakdown  The generation of energy by COPEL in the first half of 2010 was 12,922.5 GWh (5,397.4 GWh in the same period of 2009). The Company purchased 8,234.6 GWh from CCEAR (auction) (against 7,519.5 GWh in the same period of 2009) and 2,627.3 GWh from Itaipu (against 2,660.0 GWh in the same period of 2009), as shown in the flowchart below: 87 Energy Sales (MWh)  The following table features COPELs total energy sales, including those by COPEL Distribuição and those by COPEL Geração e Transmissão: 88 Category In MWh Jan-June 2010 Jan-June 2009 Variation Copel Distribuição Captive Market 7.1% Residential 2,963,955 2,802,656 5.8% Industrial 3,497,147 3,173,330 10.2% Commercial 2,255,120 2,110,111 6.9% Rural 921,209 877,826 4.9% Other 1,023,468 990,734 3.3% Concession and permission holders 9.1% CCEE (Spot) -95.1% Total for COPEL Distribuição 6.8% Copel Geração e Transmissão CCEAR (Copel Distribuição) 609,397 559,054 9.0% CCEAR (other utilities) 6,583,581 6,616,001 -0.5% Adjustment Auction (Copel Distribuição) - 136,782 - Free customers 485,883 549,230 -11.5% Bilateral contracts 790,466 507,719 55.7% CCEE (Spot) 1,660 61,891 -97.3% Total for Copel Geração e Transmissão 0.5% Total 4.0% Obs.: This does not include energy made available through the Energy Reallocation Mechanism (MRE) CCEE: Electric Energy Trading Chamber (Spot Market) CCEAR: Energy Trading Agreements in the Regulated Environment COPEL Distribuiçãos captive market  The captive market alone consumed 10, 661 GWh, with 7.1% growth. Residential customers consumed 2,964 GWh, with 5.8% growth, as a result of a stable formal job market, increased wages, and availability of credit. This customer category accounted for 27.8% of COPELs captive market consumption. At the end of the period, COPEL recorded 2,893,098 residential customers, with 2.7% increase over June 2009. Industrial customers consumed 3,497 GWh, with a 10.2% increase, on account of the recovery of industrial output, which has recorded excellent results in 2010. This customer category accounted for 32.8% of COPELs captive market consumption. At the end of the first half of 2010, COPEL supplied power to 67,777 captive industrial customers. Commercial customers consumed 2.255 GWh, with 6.9% growth. This customer category accounted for 21.2% of COPELs captive market consumption. At the end of the first half of 2010, COPEL supplied power to 301,009 commercial customers. Rural customers consumed 921 GWh, with 4.9% growth, on account of the increase in the number of customers and the economic recovery. This customer category accounted for 8.6% of COPELs captive market consumption. At the end of the quarter, COPEL supplied power to 360,482 rural customers. 89 The other consumption categories (public agencies, public lighting, public services, and own consumption) consumed 1,023 GWh, with 3.3% growth. These categories accounted for 9.6% of COPELs captive market consumption. At the end of the first half of 2010, COPEL supplied power to 48,896 customers in these categories. Number of customers  The number of final customers (captive customers of COPEL Distribuição plus free customers supplied by COPEL Geração e Transmissão) billed in June 2010 was 3,671,272, representing growth of 2.8% over the same month of 2009. Category Customers June 2010 June 2009 Variation Residential 2,893,098 2,818,001 2.7% Industrial 67,777 64,957 4.3% Commercial 301,009 296,684 1.5% Rural 360,482 343,826 4.8% Other 48,896 47,762 2.4% Total for captive customers 2.8% Free customers - Copel Geração e Transmissão 10 13 -23.1% Total 2.8% Management Workforce  COPELs workforce at the end of the first half of 2010 amounted to 8,680 employees assigned to the Companys wholly-owned subsidiaries and 131 employees assigned to the companies controlled by COPEL, as follows: Employees June 2010 June 2009 Wholly-owned subsidiaries Copel Geração e Transmissão 1,618 1,622 Copel Distribuição 6,611 6,517 Copel Telecomunicações 451 388 Subsidiaries Compagas 114 103 Elejor 7 6 UEG Araucária 10 3 Investor Relations From January through June 2010, COPELs common shares (ON - code CPLE3) and class B preferred shares (PNB - code CPLE6) were traded on 94% and 100%, respectively, of the São Paulo Stock Exchange (BM&FBOVESPA) trading sessions. 90 COPELs free floating shares accounted for 45.0% of the Companys stock capital. Out of the 65 securities that make up the Ibovespa index, COPELs class B shares accounted for 0.7% of the portfolio, with a Beta index of 0.54. COPEL also accounts for 6.7% of the IEE (Electric Energy Index) portfolio and 1.1% of the ISE (Corporate Sustainability Index) portfolio. As reported by BM&FBovespa, the closing price of COPELs common shares on the last trading day of the period was R$ 34.24 (a negative variation of 6.2%), and class B preferred shares were traded at R$ 37.20 (an increase of 0.4%). From January through June, the Ibovespa index recorded a negative variation of 11.2%. On the New York Stock Exchange (NYSE), COPELs class B preferred shares, represented by American Depositary Shares (ADSs), are traded at Level 3, under the code ELP. As reported by NYSE, COPELs ADSs were traded on 100% of the trading sessions and had a closing price of US$ 20.65 at the end of the period (a 3.7% drop). Over this period, the Dow Jones index fell 6.3%. On LATIBEX (The Euro Market for Latin-American Securities), linked to the Madrid Stock Exchange, COPELs Class B preferred shares are traded under the symbol XCOP. As reported by LATIBEX, COPELs XCOPs were traded on 99% of the trading sessions and had a closing price of 17.16 euros at the end of the period (a 15.8% increase). Stock performance - January through June 2010 Common Shares Class B Preferred Shares Total Daily average Total Daily average Bovespa Trades 1,344 12 237,340 1,945 Number of shares 1,419,500 12,343 76,130,600 624,021 Volume (in thousands of reais) 50,167 436 2,757,285 22,601 Trading sessions 115 94% 122 100% Nyse Number of shares 28,160 655 62,040,023 500,323 Volume (in thousands of dollars) 537 12 1,256,532 10,133 Trading sessions 43 35% 124 100% Latibex Number of shares - - 289,260 2,371 Volume (in thousands of euros) - - 5,161 42 Trading sessions - - 122 99% Rates The average rate for sales to final customers in June 2010 reached R$ 217.53/MWh, representing a 3.1% increase compared with the rate effective in June 2009. 91 Under ANEEL Resolution no. 1015, dated June 22, 2010, COPEL Distribuiçãos electricity rates were increased 9.74% on average, out of which 6.88% correspond to the annual economic rate review and 2.86% correspond to financial components, resulting in an average impact of 2.46% on the rates paid by captive customers. Average rates for sales to final customers are shown below: Average rates to final customers (a) R$/MWh June 2010 June 2009 Variation Residential 270.17 258.03 4.7% Industrial (b) 189.86 187.74 1.1% Commercial 233.90 228.13 2.5% Rural 156.67 151.24 3.6% Others 179.92 174.41 3.2% 3.1% (a) Net of ICMS (VAT) (b) Does not include free customers Under ANEEL Resolution no. 1,022, dated June 29, 2010, the monthly rate for transport of power from Itaipu Binacional, applicable to Itaipu customers, was set at R$ 3,731.05/MW (a 6.1% increase). The main rates for power purchased by COPEL are shown below: Rates for electricity purchases R$/MWh June 2010 June 2009 Variation Itaipu 96.89 101.31 -4.4% Auction - CCEAR 2005-2012 71.74 68.18 5.2% Auction - CCEAR 2006-2013 84.20 79.90 5.4% Auction - CCEAR 2007-2014 95.96 91.02 5.4% Auction - CCEAR 2007-2014 (A-1) 119.87 113.93 5.2% Auction - CCEAR 2008-2015 101.29 96.00 5.5% Auction - CCEAR 2008-H30 126.20 119.94 5.2% Auction - CCEAR 2008-T15 (a) 156.10 148.38 5.2% Auction - CCEAR 2009-2016 113.10 107.52 5.2% Auction - CCEAR 2009-H30 134.89 128.21 5.2% Auction - CCEAR 2009-T15 (a) 152.56 145.01 5.2% Auction CCEAR 2010 H30 124.11 - - Auction CCEAR 2010 T15 (a) 149.45 - - (a) Average auction price restated according to the IPCA inflation index. In practice, prices are composed of three elements: a fixed portion, a variable portion, and CCEE expenses. The cost of the latter two depends on facility dispatch pursuant to National System Operator scheduling. 92 The main rates for power sold by COPEL to distributors are shown below: Rates for sales to distributors R$/MWh June 2010 June 2009 Variation Auction - CCEAR 2005-2012 72.18 68.88 4.8% Auction - CCEAR 2006-2013 85.25 81.33 4.8% Auction - CCEAR 2007-2014 94.75 90.53 4.7% Auction - CCEAR 2008-2015 100.86 96.27 4.8% Auction - CCEAR 2009-2016 114.79 109.63 4.7% Utilities within Paraná 141.85 125.74 12.8% Economic and Financial Performance Revenues (Note 29) As of June 2010, net revenues from sales and/or services reached R$ 2,939,051, an amount 8.3% greater than the R$ 2,713,490 recorded from as of June 2009. This increase resulted mostly from the following factors: (i) a 15.3% increase in revenues from sales to final customers, which reflects only actual sales revenues, not including revenues from the use of the distribution system (TUSD), due to the expansion of the Companys total market demand (7.1% of captive market growth in the first half of 2010); (ii) a 14.0% increase in revenues from sales to distributors, mostly on account of the revenues from auction transactions and from the Electric Energy Trading Chamber (CCEE). (iii) a 23.8% increase in COPEL Telecomunicações revenues due to service to new customers and added services to existing ones; and (iv) a 36.1% reduction in "other operating revenues", due mostly to lower revenues from the lease of the Araucária Thermal Power Plant. Operating Costs and Expenses (Note 31) At the end of June 2010, operating costs and expenses amounted to R$ 2,585,263, representing an increase of 31.4% over the R$ 1,967,754 recorded in the same period of 2009. The main variations were: 93 A 52.9% increase in power purchased for resale due mostly to increases in: (i) the CVA regulatory asset on energy sales, in the amount of R$ 228,568; (ii) electricity purchases at auctions, in the amount of R$ 78,326; (iii) purchases from Itaipu, in the amount of R$ 99,430; (iv) higher funds under PROINFA (the Program of Incentives to New Alternative Energy Sources), in the amount of R$ 28,622; and (v) an offsetting reduction in power purchased at CCEE, in the amount of R$ 31,972. A 31.8% increase in charges for the use of the power grid, due mostly to the R$ 32,206 increase in System Service Charges (ESS) and a R$ 50,047 increase in Basic Network charges. A 6.1% increase was recorded under personnel and management expenses  which amounted to R$ 373,842 as of June 2010  compared to the same period last year. This increase was due basically to the 4.97% wage increase (accrued INPC inflation index of 4.45% plus actual increase of 0.5%) and a 1.0% wage adjustment, amounting to 6.02%, applied as of October 2009, and to the increase in social charges on payroll. A 537.0% increase was recorded under pension and healthcare plans  which amounted to R$ 51,679 as of June 2010  compared to the same period last year. This increase was due to the final accrual of amounts set by the actuary for the pension plan, on account of the settlement of the actuarial debt. The 17.3% increase in materials compared to the same period of 2009 was due mostly to higher purchases of materials and supplies for the power grid, fuels and vehicle parts, and civil construction materials. The 8.0% increase in third-party services was due mostly to higher expenses with power grid maintenance, facility maintenance services, upkeep of easement areas, and data processing and transmission. Interest Income (Expenses), Net (Note 32) This item recorded a 27.6% increase, due mostly to higher monetary variations on the CRC balance, restated according to the variation of the IGP-DI inflation index, which was 5.5% in the first half of 2010. Adjusted EBITDA Adjusted earnings before interest, taxes, depreciation, and amortization (EBITDA) reached R$ 555,266 in June 2010, a figure 41.1% lower than the one recorded in the same period of last year (R$ 942,415), as shown below: 94 Calculation of EBITDA Consolidated Net income for the period 359,654 562,064 Deferred IRPJ and CSLL (122,106) 57,875 Provision for IRPJ and CSLL 296,497 228,427 Equity in results of investees (55,753) (21,481) Interest expenses (income), net (139,830) (94,161) Non-controlling shareholders' interests 15,326 13,012 EBIT Depreciation and amortizaion 201,478 196,679 Adjusted EBITDA Net Operating Revenues - NOR 2,939,051 2,713,490 EBITDA Margin % (EBITDA ÷ NOR) 18.9% 34.7% Net income From January through June 2010, COPEL recorded net income of R$ 359,654, corresponding to R$ 1.3143 per share. The non financial and non accounting information in Comments on the Performance of the Company in the Quarter have not been audited by the independent auditors. 95 OTHER INFORMATION DEEMED MATERIAL BY THE COMPANY (1) In compliance with the provisions of the BOVESPAs Regulation of Level 1 Special Corporate Governance Practices, we provide below a list of the shareholders who hold more than 5% of any type of Company stock, the consolidated shareholding situation of the controlling parties and senior management, and COPELs free-float: As of 30/06/2010 COMPANHIA PARANAENSE DE ENERGIA - C O P E L (In Shares) SHAREHOLDING POSITION OF THE HOLDERS OF MORE THAN 5% OF EACH CLASS OF STOCK (ENTITIES AND INDIVIDUALS) SHAREHOLDERS Common Shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % CONTROLLING SHAREHOLDERS STATE OF PARANÁ 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDES PARTICIPAÇÕES S.A. - BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 TREASURY STOCK - OTHER SHAREHOLDERS 21,703,707 14.96 394,021 100.00 100,934,629 78.71 123,032,357 44.96 TOTAL Obs.: BNDES Participações S.A. - BNDESPAR is a public company, wholly-owned by Banco Nacional de Desenvolvimento Social - BNDES, which is 100.0% owned by the Federal Government. It has a Shareholders' Agreement with the State of Paraná. As of 30/06/2009 COMPANHIA PARANAENSE DE ENERGI A - C O P E L (In Shares) SHAREHOLDING POSITION OF THE HOLDERS OF MORE THAN 5% OF EACH CLASS OF STOCK (ENTITIES AND INDIVIDUALS) SHAREHOLDERS Common Shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % CONTROLLING SHAREHOLDERS STATE OF PARANÁ 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDES PARTICIPAÇÕES S.A. - BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 CREDIT SUISSE HEDGING-GRIFFO CV S.A (FUNDS) 9,774,900 6.74 - 9,774,900 3.57 BARCLAYS PLC. (FUNDS) - 6,634,591 5.17 6,634,591 2.42 TREASURY STOCK - OTHER SHAREHOLDERS 11,928,807 8.23 396,063 100.00 94,297,996 73.54 106,622,866 38.96 TOTAL Obs.: BNDES Participações S.A. - BNDESPAR is a public company, wholly-owned by Banco Nacional de Desenvolvimento Social - BNDES, which is 100.0% owned by the Federal Government. It has a Shareholders' Agreement with the State of Paraná. 96 As of 30/06/2010 COMPANHIA PARANAENSE DE ENERGIA - COPEL (In Shares) CONSOLIDATED SHAREHOLDING POSITION OF THE MAJORITY SHAREHOLDERS AND SENIOR MANAGEMENT OF THE COMPANY AND FREE- FLOATING STOCK SHAREHOLDERS Common Shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % MAJORITY SHAREHOLDER 123,327,373 85.04 - - 27,295,645 21.29 150,623,018 55.04 SENIOR MGMT BOARD OF DIRECTORS 8 0.00 - 8 0.00 BOARD OF OFFICERS 102 0.00 - 102 0.00 FISCAL COUNCIL - TREASURY STOCK - OTHER SHAREHOLDERS 21,703,597 14.96 394,021 100.00 100,934,629 78.71 123,032,247 44.96 TOTAL FREE-FLOAT As of 30/06/2009 COMPANHIA PARANAENSE DE ENERGIA - COPEL (In Shares) CONSOLIDATED SHAREHOLDING POSITION OF THE MAJORITY SHAREHOLDERS AND SENIOR MANAGEMENT OF THE COMPANY AND FREE-
